Exhibit 10

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of the 28th day
of June 2005, by and between Auxilium Pharmaceuticals, Inc. (the “Company”), a
corporation organized under the laws of the State of Delaware, with its
principal offices at 40 Valley Stream Parkway, Malvern, Pennsylvania 19355 and
the purchaser whose name and address is set forth on the signature page hereof
(the “Purchaser”).

 

IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Purchaser agree as follows:

 

SECTION 1. Authorization of Sale of the Shares and Warrants. Subject to the
terms and conditions of this Agreement, the Company has authorized the issuance
and sale of up to 8,242,796 shares (the “Shares”) of common stock, par value
$0.01 per share (the “Common Stock”), of the Company and 2,060,687 warrants to
purchase one share of Common Stock (the “Warrants” and, together with the
Shares, the “Securities”). The Company reserves the right to increase or
decrease (but not below $35 million in aggregate gross proceeds to the Company
at the Closing (as defined below) from the sale of Securities pursuant to the
Agreements (defined below) (the “Minimum Raise”)) the number of Shares and the
number of Warrants sold pursuant to the Agreements in this private placement
prior to the Closing Date.

 

SECTION 2. Agreement to Sell and Purchase the Shares and Warrants. At the
Closing (as defined in Section 3), the Company will issue and sell to the
Purchaser, and the Purchaser will buy from the Company, upon the terms and
conditions hereinafter set forth, the number of Shares and Warrants (at the
purchase price) shown below:

 

Number of Shares to

be Purchased

--------------------------------------------------------------------------------

   Number of Warrants
to be Purchased


--------------------------------------------------------------------------------

   Price Per Unit 1
in Dollars


--------------------------------------------------------------------------------

   Aggregate Price


--------------------------------------------------------------------------------

          $ 4.90125    $  

 

The Company proposes to enter into the same form of purchase agreement
concurrently herewith with certain other investors (the “Other Purchasers”) and
expects to complete sales of the Securities to them concurrently with the
Closing. The Purchaser and the Other Purchasers are hereinafter sometimes
collectively referred to as the “Purchasers,” and this Agreement and the
purchase agreements executed by the Other Purchasers are hereinafter sometimes
collectively referred to as the “Agreements.” The term “Placement Agent” shall
mean Deutsche Bank Securities, Inc.. Notwithstanding anything to the contrary
set forth herein, the Company shall not sell, and no Purchaser shall purchase,
Securities in an amount, which would result in any such Purchaser acquiring or
otherwise owning more than 19.9% of the Company’s issued and outstanding Common
Stock or voting power.

--------------------------------------------------------------------------------

1 A unit shall consist of one share of Common Stock and 0.25 Warrants. The
shares of Common Stock and the Warrants will be immediately separable.



--------------------------------------------------------------------------------

SECTION 3. Delivery of the Shares and Warrants at the Closing. The completion of
the purchase and sale of the Securities pursuant to the Agreements (the
“Closing”) shall occur at the offices of Pillsbury Winthrop Shaw Pittman LLP,
New York, New York 10036 as soon as practicable, but in no event later than 10
business days following the date of this Agreement, or on such later date or at
such different location as the parties hereto shall agree in writing, but not
prior to the date that the conditions for Closing set forth below have been
satisfied or waived by the appropriate party (the “Closing Date”).

 

At the Closing, the Company shall deliver to the Purchaser (i) one or more stock
certificates registered in the name of the Purchaser, or, if so indicated on the
Securities Certificate Questionnaire attached hereto as Appendix I, in such
nominee name(s) as designated by the Purchaser, representing the number of
Shares set forth in Section 2 above and (ii) one or more warrant certificates
registered in the name of the Purchaser, or, if so indicated on the Securities
Certificate Questionnaire attached hereto as Appendix I, in such nominee name(s)
as designated by Purchaser, representing the number of Warrants set forth in
Section 2 above, each bearing an appropriate legend referring to the fact that
the Securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”). The name(s) in which the certificates are to be
registered are set forth in the Securities Certificate Questionnaire attached
hereto as Appendix I. The Company’s obligation to complete the purchase and sale
of the Securities and deliver such certificates to the Purchaser at the Closing
shall be subject to the following conditions, any one or more of which may be
waived by the Company: (a) receipt by the Company of same-day funds in the full
amount of the purchase price for the Securities being purchased hereunder; (b)
the accuracy in all material respects of the representations and warranties made
by the Purchasers (as if such representations and warranties were made on the
Closing Date) and the fulfillment of those undertakings of the Purchasers to be
fulfilled prior to the Closing; (c) no proceeding challenging this Agreement or
any of the Agreements with any of the Other Purchasers or the transactions
contemplated hereby or thereby or seeking to prohibit, alter, prevent or
materially delay the Closing shall have been instituted or shall be pending
before any court, arbitrator or governmental body, agency or official; and (d)
the sale of Securities shall not be prohibited by any law or governmental order
or regulation. The Purchaser’s obligation to accept delivery of such
certificates and to pay for the Securities evidenced thereby shall be subject to
the following conditions, any one or more of which may be waived by the
Purchaser: (a) each of the representations and warranties of the Company made
herein shall be accurate in all material respects (except for such
representations and warranties which already have been qualified as to
materiality, which shall be true and correct in all respects) as of the date of
this Agreement and as of the Closing Date (except any such representations and
warranties that expressly relate to a specified date, in which case, as of such
specified date); (b) the delivery to the Placement Agent and the Purchaser by
counsel to the Company of a legal opinion in substantially the form attached
hereto as Exhibit A; (c) the fulfillment in all material respects of those
undertakings of the Company to be fulfilled prior to Closing; (d) each of the
Company and StockTrans, Inc. shall have executed that certain Warrant Agreement
in substantially the form attached hereto as Exhibit B; (e) each of the
executive officers and directors of the Company and each stockholder of the
Company listed on Schedule I hereto shall have executed a “lock-up” letter
agreement in substantially the form attached hereto as Exhibit C; (f) the
delivery to the Purchaser of a certificate executed by the chief executive
officer and the chief financial or accounting officer of the Company, dated as
of the Closing Date, to the effect that the representations and warranties of
the Company set forth in Section 4 hereto are true and correct



--------------------------------------------------------------------------------

in all material respects (except for such representations and warranties which
already have been qualified as to materiality, which shall be true and correct
in all respects) as of the date of this Agreement and as of the Closing Date
(except any such representations and warranties that expressly relate to a
specified date, in which case, as of such specified date) (except for such
changes or modification as are specified therein) and that the Company has, in
all material respects, complied with all the agreements and satisfied all the
conditions herein on its part to be performed or satisfied on or prior to such
Closing Date (g) no proceeding challenging this Agreement or any of the
Agreements with any of the Other Purchasers or the transactions contemplated
hereby or thereby or seeking to prohibit, alter, prevent or materially delay the
Closing shall have been instituted or shall be pending before any court,
arbitrator or governmental body, agency or official; (h) the sale of Securities
shall not be prohibited by any law or governmental order or regulation; (i) that
the Common Stock shall be quoted on the Nasdaq National Market System and the
Shares and Warrant Shares duly approved for quotation thereon and (j) Purchaser
and other Purchasers together shall have purchased the Minimum Raise pursuant to
the Agreements. Except as aforesaid, the Purchaser’s obligations hereunder are
expressly not conditioned on the purchase by any or all of the Other Purchasers
of the Securities that they have agreed to purchase from the Company.

 

SECTION 4. Representations, Warranties and Covenants of the Company. The Company
hereby represents and warrants to, and covenants with, the Purchaser as follows:

 

4.1 Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and the Company is qualified to do business as a foreign corporation
in each jurisdiction in which qualification is required, except where failure to
so qualify would not reasonably be expected to have a Material Adverse Effect
(as defined herein). The only subsidiaries of the Company are Auxilium Holdings
Inc., a Delaware corporation, Hillcrest Holding Inc., a Delaware corporation,
and Auxilium UK Ltd, a United Kingdom limited company (each, a “Subsidiary” and
collectively, the “Subsidiaries”). Each Subsidiary is a direct or indirect
wholly owned subsidiary of the Company. Each Subsidiary is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization and is qualified to do business as a foreign entity in each
jurisdiction in which qualification is required, except where failure to so
qualify would not reasonably be expected to have a Material Adverse Effect. For
purposes of this Agreement, the term “Material Adverse Effect” shall mean a
material adverse effect upon the business, financial condition, properties or
results of operations of the Company and its Subsidiaries, taken as a whole.

 

4.2 Authorized Capital Stock. As of the date hereof, (i) the authorized capital
stock of the Company consists of 120,000,000 shares of Common Stock and
5,000,000 shares of preferred stock, par value $.01 per share (the “Preferred
Stock”) of which 20,878,089 shares of Common Stock and no shares of Preferred
Stock were issued and outstanding; (ii) there are outstanding options granted
pursuant to the Company’s stock option plans to purchase a total of 2,142,473
shares of Common Stock; (iii) there are available for issuance under the
Company’s stock option and purchase plans a total of 334,639 shares of Common
Stock; and (iv) there are outstanding warrants to purchase 1,732,676 shares of
Common Stock. The issued and outstanding shares of the Company’s Common Stock
have been duly authorized and validly issued, are fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, were
not issued in violation of or subject to any preemptive rights or other rights
to subscribe for or



--------------------------------------------------------------------------------

purchase securities, and conform in all material respects to the description
thereof contained in the Securities Filings (as defined in Section 4.18 below).
Except as disclosed in the Securities Filings and except for Securities issuable
under other Agreements, the Company does not have outstanding any options to
purchase, or any preemptive rights or other rights to subscribe for or to
purchase, any securities or obligations convertible into, or any contracts or
commitments to issue or sell, shares of its capital stock or any such options,
rights, convertible securities or obligations. The description of the Company’s
stock, stock bonus and other stock plans or arrangements and the options or
other rights granted and exercised thereunder set forth in the Securities
Filings accurately and fairly presents all material information with respect to
such plans, arrangements, options and rights, as of the dates for which such
information is given, that is required by the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and the rules and regulations promulgated
thereunder to be so described. With respect to each Subsidiary, (i) all the
issued and outstanding shares of the Subsidiary’s capital stock have been duly
authorized and validly issued, are fully paid and nonassessable, have been
issued in compliance with applicable federal and state securities laws, were not
issued in violation of or subject to any preemptive rights or other rights to
subscribe for or purchase securities, and (ii) there are no outstanding options
to purchase, or any preemptive rights or other rights to subscribe for or to
purchase, any securities or obligations convertible into, or any contracts or
commitments to issue or sell, shares of the Subsidiary’s capital stock or any
such options, rights, convertible securities or obligations.

 

4.3 Issuance, Sale and Delivery of the Securities. The Securities have been duly
authorized. The Shares, when issued, delivered and paid for in the manner set
forth in this Agreement, will be duly authorized, validly issued, fully paid and
nonassessable and shall be free and clear of all encumbrances and restrictions
except for restrictions on transfer set forth in this Agreement or imposed by
applicable securities laws. The Company has reserved from its duly authorized
capital stock the maximum number of shares of Common Stock issuable pursuant to
the Warrants (the “Warrant Shares”). Upon the due exercise of the Warrants, the
Warrant Shares will be validly issued, fully paid and non-assessable, free and
clear of all encumbrances and restrictions, except for restrictions on transfer
set forth in this Agreement or imposed by applicable securities laws. In the
event that at any time the then authorized shares of Common Stock are
insufficient for the Company to satisfy its obligations in full under this
Agreement, the Company shall promptly take such actions as may be required to
increase the number of authorized shares. No preemptive rights or other rights
to subscribe for or purchase exist with respect to the issuance and sale of the
Securities by the Company pursuant to this Agreement. No stockholder of the
Company, other than the Purchasers, has any right (which has not been waived or
has not expired by reason of lapse of time following notification of the
Company’s intent to file the registration statement to be filed by it pursuant
to Section 7.1 hereof (the “Registration Statement”)) to require the Company to
register the sale of any shares owned by such stockholder under the Securities
Act in the Registration Statement. No further approval or authority of the
stockholders or the Board of Directors of the Company will be required for the
issuance and sale of the Securities to be sold by the Company as contemplated
herein.

 

4.4 Due Execution, Delivery and Performance of this Agreement. The Company has
all requisite corporate power and authority to enter into this Agreement and
perform the transactions contemplated hereby. This Agreement has been duly
authorized, executed and delivered by the Company. The execution, delivery and
performance of this Agreement by the Company and the



--------------------------------------------------------------------------------

consummation of the transactions herein contemplated will not (i) violate any
provision of the certificate of incorporation or bylaws of the Company or its
Subsidiaries, (ii) result in the creation of any lien, charge, security interest
or encumbrance upon any assets of the Company or its Subsidiaries pursuant to
the terms or provisions of, or conflict with, result in the breach or violation
of, or constitute, either by itself or upon notice or the passage of time or
both, a default under any agreement or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of any agreement, mortgage, deed of trust, lease, franchise, license
indenture, permit or other instrument to which the Company or its Subsidiaries
is a party or by which the Company or its Subsidiaries or any of their
respective properties may be bound or affected, except, in each case, for any
lien, charge, security interest, encumbrance, conflict, breach, violation or
default that would not reasonably be expected to have a Material Adverse Effect,
or (iii) to the Company’s knowledge, conflict with or result in a violation of
any statute or any judgment, decree, order, rule or regulation of any court or
any regulatory body, administrative agency or other governmental body applicable
to the Company or its Subsidiaries or any of their respective properties, except
for any conflict or violation that would not reasonably be expected to have a
Material Adverse Effect. No consent, approval, authorization or other order of
any court, regulatory body, administrative agency or other governmental body is
required for the execution and delivery of this Agreement by the Company or the
consummation of the transactions contemplated by this Agreement, except for
compliance with, and making the applicable filings under, the blue sky laws and
federal securities laws applicable to the offering of the Securities. Upon the
execution and delivery of this Agreement, and assuming the valid execution
thereof by the Purchaser, this Agreement will constitute a valid and binding
obligation of the Company, enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and except as the indemnification agreements
of the Company in Section 7.3 hereof may be limited by federal or state
securities laws or the public policy underlying such laws.

 

4.5 Accountant. The firm of KPMG LLP, which has expressed its opinion with
respect to the consolidated financial statements included in the Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2004 (the
“Company 10-K”), is, to the Company’s knowledge, an independent accountant as
required by the Securities Act and the rules and regulations promulgated
thereunder (the “Rules and Regulations”).

 

4.6 No Defaults. Neither the Company nor its Subsidiaries is in violation or
default of any provision of its certificate of incorporation or bylaws, or in
breach of or default with respect to any provision of any agreement, judgment,
decree, order, lease, franchise, license, permit or other instrument to which it
is a party or by which it or any of its properties are bound, except for any
breach or default that would not reasonably be expected to have a Material
Adverse Effect, and no event has occurred that has not been waived, which, with
notice or lapse of time or both, would constitute an event of default on the
part of the Company or its Subsidiaries as defined in such documents, except for
any event of default that would not reasonably be expected to have a Material
Adverse Effect.



--------------------------------------------------------------------------------

4.7 Contracts. There is no material contract or agreement required by the
Exchange Act and the rules and regulations promulgated thereunder to be
described in or filed as an exhibit to the Company’s Quarterly Report on Form
10-Q that the Company was required to file with the Securities and Exchange
Commission (the “Commission”) since March 31, 2005 pursuant to the reporting
requirements of the Exchange Act which is not described or filed therein as
required. All such contracts and agreements are in full force and effect on the
date hereof and neither the Company nor its Subsidiaries is, nor, to the
Company’s knowledge, is any other party in breach of or default under any of
such contracts or agreements, except for such failures to be in full force and
effect and such breaches or defaults that would not reasonably be expected to
have a Material Adverse Effect.

 

4.8 No Actions. There are no legal or governmental actions, suits or proceedings
pending, and to the Company’s knowledge, there are no governmental or regulatory
inquiries or investigations, nor are there any legal or governmental actions,
suits, or proceedings threatened, to which the Company or its Subsidiaries is
or, to the Company’s knowledge, may be a party or of which property owned or
leased by the Company or its Subsidiaries is or may, to the Company’s knowledge,
be the subject (it being understood that the interaction between the Company and
the United States Food and Drug Administration (the “FDA”) and such comparable
governmental bodies relating solely to the clinical development and product
approval process shall not be deemed proceedings for purposes of this
representation), or related to environmental or discrimination matters, or
instituted by the Securities and Exchange Commission (the “Commission”), the
National Association of Securities Dealers, Inc., any state securities
commission or other governmental or regulatory entity, which actions, suits or
proceedings, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect; and no labor disturbance by the employees of the
Company exists or, to the Company’s knowledge, is imminent which would
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor its Subsidiaries is party to or subject to the provisions of any injunction,
judgment, decree or order of any court, regulatory body, administrative agency
or other governmental body specifically naming the Company which would
reasonably be expected to have a Material Adverse Effect.

 

4.9 Properties. The Company and the Subsidiaries have good and valid title to
all properties and assets that are material to the business of the Company and
reflected as owned in the financial statements included in the Securities
Filings, subject to no lien, mortgage, pledge, charge or encumbrance of any
kind, except (i) those, if any, reflected in the financial statements or notes
thereto included in the Securities Filings (“Proprietary Assets”), or (ii) those
which would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Each of the Company and its Subsidiaries
holds its leased tangible personal and real properties under valid and binding
leases, with such exceptions which would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Except as set forth
in the Securities Filings, (x) the Company has not licensed any of its
Proprietary Assets to any individual, sole proprietorship, partnership,
corporation, limited liability company, business trust, unincorporated
association, joint stock corporation, trust, joint venture or other entity, any
university or similar institution, or any government or any agency or
instrumentality or political subdivision thereof (each a “Person”) on an
exclusive, semi-exclusive or royalty free basis, and (y) the Company has not
entered into any covenant not to compete or contract limiting such entity’s
ability to exploit fully any of such entity’s Proprietary Assets or to transact
business in any material market or geographical area or with any Person.



--------------------------------------------------------------------------------

4.10 No Material Change. Since March 31, 2005 and except as specifically set
forth in the Securities Filings, (i) the Company and its Subsidiaries have not
incurred any material liabilities or obligations, indirect, or contingent, or
entered into any material oral or written agreement or other transaction, in
each case which is not in the ordinary course of business; (ii) the Company and
its Subsidiaries have not sustained any material loss or damage to their
properties from fire, flood, windstorm, accident or other calamity not covered
by insurance; (iii) the Company and its Subsidiaries have not paid or declared
any dividends or other distributions with respect to their capital stock and
neither the Company nor its Subsidiaries is in default in the payment of
principal or interest on any outstanding debt obligations; (iv) there has not
been any change in the capital stock of the Company or its Subsidiaries other
than the sale of the Securities hereunder, shares or options issued pursuant to
employee equity incentive plans or purchase plans approved by the Company’s
Board of Directors and repurchases of shares or options pursuant to repurchase
plans already approved by the Company’s Board of Directors, or indebtedness, not
incurred in the ordinary course of business that is material to the Company and
its Subsidiaries, taken as a whole; and (v) there has not been any other event
which has caused a Material Adverse Effect.

 

4.11 Intellectual Property. Except as disclosed in the Securities Filings, (i)
each of the Company and its Subsidiaries owns or has obtained valid and
enforceable licenses or other rights to the inventions, patent applications,
patents, trademarks (both registered and unregistered), trade names, trademark
applications, formulas, preparations, trade secrets, service marks, service mark
applications, know how, technology, proprietary rights or other intellectual
property rights or intangible assets necessary for the conduct of the business
of the Company or its Subsidiaries, as currently conducted or as proposed to be
conducted (collectively, the “Intellectual Property”); and (ii) (a) to the
Company’s knowledge, there are not third parties who have any ownership rights
to any such Intellectual Property that would preclude the Company or its
Subsidiary from conducting its business as currently conducted and have a
Material Adverse Effect, except the ownership rights of the owners of the
Intellectual Property for which the Company or its Subsidiary have obtained
licenses or other rights; (b) to the Company’s knowledge, there are currently no
sales of any products that would constitute an infringement by third parties of
any such Intellectual Property, which infringement would have a Material Adverse
Effect; (c) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others challenging the rights of the
Company or its Subsidiaries in or to any such Intellectual Property, other than
claims which would not reasonably be expected to have a Material Adverse Effect;
(d) there is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others challenging the validity or scope of any such
Intellectual Property, other than non-material actions, suits, proceedings and
claims and ordinary course patent prosecution by patent offices in jurisdictions
in which the Company has pending patent applications; and (e) there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others that the Company or its Subsidiaries infringes or otherwise
violates any patent, trademark, copyright, trade secret or other proprietary
right of others, other than such actions, suits, proceedings and claims as would
not reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

4.12 Compliance. To the Company’s knowledge, neither the Company nor its
Subsidiaries is conducting its business in violation of any applicable law, rule
or regulation of the jurisdictions in which it is conducting its business,
including, without limitation, any applicable local, state or federal
environmental law or regulation, except any violations which would not have a
Material Adverse Effect. The Company is in compliance with all applicable
federal, state, local and foreign laws, regulations, orders and decrees
governing its business as prescribed by the FDA, or any other federal, state or
foreign agencies or bodies engaged in the regulation of pharmaceuticals or
biohazardous substances or materials, except where noncompliance would not,
individually or in the aggregate, have a Material Adverse Effect.

 

4.13 Taxes. Each of the Company and its Subsidiaries has filed all material and
necessary federal, state and foreign income and franchise tax returns and has
paid or accrued all taxes shown as due thereon, and neither the Company nor its
Subsidiaries has knowledge of a tax deficiency which has been or might be
asserted or threatened against it which would reasonably be expected to have a
Material Adverse Effect.

 

4.14 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) which are required to be paid in connection with the
sale and transfer of the Securities to the Purchaser hereunder will be, or will
have been, fully paid or provided for by the Company and all laws imposing such
taxes will be or will have been complied with.

 

4.15 Investment Company. The Company is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended.

 

4.16 Offering Materials. Except for the Securities Filings, the Company has not
distributed and will not distribute prior to the Closing Date any offering
material in connection with the offering and sale of the Securities. Neither the
Company nor any person acting on its behalf has in the past or will hereafter
take any action independent of the Placement Agent to sell, offer for sale or
solicit offers to buy any securities of the Company which would reasonably be
expected to subject the offer, issuance or sale of the Securities, as
contemplated by this Agreement, to the registration requirements of Section 5 of
the Securities Act.

 

4.17 Insurance. The Company and its Subsidiaries carry, or are covered by,
insurance of the types and in the amounts that the Company reasonably believes
is adequate for their businesses as currently conducted and as is customary for
similarly sized companies engaged in similar businesses in similar industries.

 

4.18 Securities Filings. (a) The information contained in the following
documents, did not, as of the date of the applicable document, include any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances in which they were made, not misleading, as of their
respective filing dates or, if amended, as so amended (the following documents,
collectively, the “Securities Filings”):

 

(1) The Company’s Annual Report on Form 10-K for the year ended December 31,
2004;



--------------------------------------------------------------------------------

(2) The Company’s Quarterly Report on Form 10-Q for the quarter ended March 31,
2005;

 

(3) The Company’s Proxy Statement on Schedule 14A for the 2005 Annual Meeting of
Stockholders held on June 8, 2005;

 

(4) The Company’s Current Reports on Form 8-K filed on April 13, 2005, May 5,
2005, May 16, 2005, May 20, 2005, May 26, 2005, June 3, 2005, June 14, 2005,
June 17, 2005 and June 28, 2005; and

 

(5) Any future filings the Company makes with the Commission under Sections
13(a), 13(c), 13, or 15(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), until the Closing.

 

In addition, as of the date of this Agreement, the Securities Filings, which, to
the Company’s knowledge, the Placement Agent may have furnished to the
Purchaser, when read together with the information, and the qualifications and
exceptions contained in this Agreement, do not include any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances in which they were made,
not misleading.

 

(b) In furtherance and not in limitation of the provisions of Section 4.18(a),
the financial statements of the Company and the related notes contained in or
incorporated by reference into the Securities Filings present fairly in all
material respects, in accordance with generally accepted accounting principles,
the financial position of the Company as of the dates indicated, and the results
of their operations, cash flows, and the changes in stockholders’ equity for the
periods therein specified, subject, in the case of unaudited financial
statements for interim periods, to normal year-end audit adjustments and the
absence of full footnote disclosure as required by generally accepted accounting
principles. Such financial statements (including the related notes) have been
prepared in all material respects in accordance with generally accepted
accounting principles applied on a consistent basis throughout the periods
therein specified, subject, in the case of unaudited financial statements from
interim periods, to normal year-end adjustments, and except as otherwise
described therein and except that unaudited financial statements may not contain
all footnotes required by generally accepted accounting principles.

 

4.19 Price of Common Stock. The Company has not taken, and will not take any
action designed to cause or result in, or which has constituted or which might
reasonably be expected to constitute, the stabilization or manipulation of the
price of the shares of the Common Stock to facilitate the sale or resale of the
Securities.

 

4.20 Reporting Company. The Company is subject to the reporting requirements of
the Exchange Act

 

4.21 Non-Public Information. Other than in the case of any Purchaser that is an
Affiliate, neither the Company nor, to the Company’s knowledge, any person
acting on behalf of the Company, has provided to any Purchaser any information
that constitutes material, non-public information, other than information
relating to the fact that the Company was considering and engaged in the
transactions contemplated by the Agreements. On or before 9:00 a.m., New York



--------------------------------------------------------------------------------

City time, on the first business day after the date hereof, the Company shall
issue a press release announcing the execution of the Agreements, and on or
before 5:30 p.m., New York City time, on the first business day after the date
hereof, the Company shall file a Current Report on Form 8-K describing the
material terms of the transactions contemplated by the Agreements, and attaching
as an exhibit to such Form 8-K a form of this Agreement. The Company understands
and confirms that the Purchaser will rely on the representations and covenants
set forth in this section in effecting transactions in securities of the
Company.

 

4.22 Use of Purchaser Name. Except as may be required by applicable law or
regulation, the Company shall not use the Purchaser’s name or the name of any of
its affiliates in any advertisement, announcement, press release or other
similar public communication unless it has received the prior written consent of
the Purchaser for the specific use contemplated or as otherwise required by
applicable law or regulation.

 

4.23 Governmental Permits, Etc. Each of the Company and its Subsidiaries has all
franchises, licenses, certificates and other authorizations from such federal,
state or local government or governmental agency, department or body that are
currently required for the operation of the business of the Company and its
Subsidiaries as currently conducted, including without limitation all such
licenses, certificates, authorizations and permits required by the FDA or any
other federal, state or foreign agencies or bodies engaged in the regulation of
pharmaceuticals or biohazardous materials, except where the failure to possess
currently such franchises, licenses, certificates and other authorizations is
not reasonably expected to have a Material Adverse Effect. The Company and its
Subsidiaries have not received any notice of proceedings relating to the
revocation or modification of any such permit which, if the subject of an
unfavorable decision, ruling or finding, would reasonably be expected to have a
Material Adverse Effect..

 

4.24 Sarbanes-Oxley Act. The Company is, and at the Closing Date will be, in
compliance in all material respects with all provisions of the Sarbanes-Oxley
Act of 2002 which are applicable to it at such time. The Company maintains a
system of internal accounting controls that the Company reasonably believes are
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

4.25 Listing. The Common Stock is registered pursuant to Section 12(g) of the
Exchange Act and is listed on the Nasdaq National Market. The Company has taken
no action designed to, or, to the Company’s knowledge, likely to have the effect
of, terminating the registration of the Common Stock under the Exchange Act or
de-listing the Common Stock from the Nasdaq National Market, nor has the Company
received any notification that the Commission or the Nasdaq National Market is
contemplating terminating such registration or listing. The Company shall comply
and has complied with all requirements of the Nasdaq National Market with
respect to the issuance of the Securities.



--------------------------------------------------------------------------------

4.26 Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed.

 

4.27 No Integrated Offering. Assuming (a) the correctness of the representations
and warranties of the Purchasers set forth in Section 5 hereof, (b) the
correctness of the information provided in the Purchaser Questionnaire submitted
by each of the Purchasers and (c) that Placement Agent’s activities are
consistent with the activities permissible under Rule 506 of Regulation D of the
Securities Act, neither the Company nor any Person that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with a Person, as such terms are construed under Rule 144 of the
Securities Act (“Affiliates”), nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any Company security or
solicited any offers to buy any security, under circumstances that would
adversely affect reliance by the Company on Section 4(2) for the exemption from
registration for the transactions contemplated hereby, would require
registration of the Securities under the Securities Act or cause the offering of
the Shares pursuant to this Agreement to be integrated with prior offerings by
the Company for purposes of any applicable law, regulation or stockholder
approval provisions, including, without limitation, under the rules and
regulations of Nasdaq or any other national securities exchange, market or
trading or quotation facility on which the Company’s Common Stock is then listed
or quoted (a “Trading Market”). The Company shall not, and shall use its best
efforts to ensure that its Affiliates do not, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Purchasers or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market.

 

4.28 Private Placement. Assuming (a) the correctness of the representations and
warranties of the Purchasers set forth in Section 5 hereof, (ii) the correctness
of the information provided in the Purchaser Questionnaire submitted by each of
the Purchasers and (iii) that Placement Agent’s activities are consistent with
the activities permissible under Section 4(2) or Rule 506 of Regulation D of the
Securities Act, the offer and sale of the Securities to the Purchasers as
contemplated hereby is exempt from the registration requirements of the
Securities Act.

 

4.29 Questionable Payments. Neither the Company nor, to the Company’s knowledge,
any of its Subsidiaries or current or former stockholders, directors, officers,
employees, agents or other Persons acting on behalf of the Company, has on
behalf of the Company or in connection with its businesses (a) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company; or (e) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment of any nature.

 

4.30 Transactions with Affiliates. Except as disclosed in the SEC Filings, none
of the officers or directors of the Company and, to the Company’s knowledge,
none of the employees of the Company is presently a party to any transaction
with the Company (other than as holders



--------------------------------------------------------------------------------

of stock options and/or warrants, and for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

 

SECTION 5. Representations, Warranties and Covenants of the Purchaser. (a) The
Purchaser represents and warrants to, and covenants with, the Company that: (i)
the Purchaser is knowledgeable, sophisticated and experienced in making, and is
qualified to make, decisions with respect to investments in securities
representing an investment decision like that involved in the purchase of the
Securities, including investments in securities issued by the Company and
comparable entities, and has had the opportunity to request, receive, review and
consider all information it deems relevant in making an informed decision to
purchase the Securities; (ii) the Purchaser is acquiring the number of Shares
and Warrants set forth in Section 2 above in the ordinary course of its business
and for its own account and with no present intention of distributing any of
such Securities or any arrangement or understanding with any other persons
regarding the distribution of such Securities (this representation and warranty
not limiting the Purchaser’s right to sell pursuant to the Registration
Statement or in compliance with the Securities Act and the Rules and
Regulations, or, other than with respect to any claims arising out of a breach
of this representation and warranty, the Purchaser’s right to indemnification
under Section 7.3); (iii) the Purchaser will not, directly or indirectly, offer,
sell, pledge, transfer or otherwise dispose of (or solicit any offers to buy,
purchase or otherwise acquire or take a pledge of) any of the Securities, nor
will the Purchaser engage in, or permit any party on behalf of the Purchaser or
for the benefit of the Purchaser to engage in, any short sale that results, or
may result, in a disposition of any of the Securities (including the Warrant
Shares) by the Purchaser, except in compliance with the Securities Act and the
Rules and Regulations and any applicable state securities laws, nor will the
Purchaser, prior to public announcement of the issuance or proposed issuance of
Securities pursuant to the Agreements, engage in, or permit any party on behalf
of the Purchaser or for the benefit of the Purchaser to engage in, any
structured asset monetization and protection strategy “STAMPS”, contingent
forward, or other hedging transaction with respect to any of the Securities;
(iv) the Purchaser has completed or caused to be completed the Registration
Statement Questionnaire attached hereto as part of Appendix I, for use in
preparation of the Registration Statement, and the answers thereto are true,
correct and complete as of the date hereof and will be true, correct and
complete as of the effective date of the Registration Statement and the
Purchaser will notify the Company immediately of any material change in any such
information provided in the Registration Statement Questionnaire until such time
as the Purchaser has sold all of its Securities or until the Company is no
longer required to keep the Registration Statement effective; (v) the Purchaser
has, in connection with its decision to purchase the number of Shares and
Warrants set forth in Section 2 above, relied solely upon the Securities Filings
and the representations and warranties of the Company contained herein and such
Purchaser is not purchasing any of the Securities as a result of any
advertisement, notice, article or other communication published in or broadcast
over any medium presented at any seminar or any other general solicitation or
general advertisement; (vi) the Purchaser has had an opportunity to discuss this
investment with representatives of the Company and ask questions of them; and
(vii) the Purchaser is and will be at Closing an “accredited investor” within
the meaning of Rule 501(a) of Regulation D promulgated under the Securities Act.



--------------------------------------------------------------------------------

(b) The Purchaser hereby acknowledges that the Securities are being offered and
sold to it in reliance upon specific exemptions from the registration
requirements of the Securities Act, the Rules and Regulations and state
securities laws and that the Company is relying upon the truth and accuracy of,
and the Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Purchaser set forth herein
in order to determine the availability of such exemptions and the eligibility of
the Purchaser to acquire the Securities.

 

(c) The Purchaser understands and agrees that the existence and nature of all
conversations and presentations, if any, regarding the Company and this offering
must be kept strictly confidential. The Purchaser understands that the federal
securities laws impose restrictions on trading based on information regarding
this offering. In addition, the Purchaser hereby acknowledges that unauthorized
disclosure of information regarding this offering may result in a violation of
Regulation FD. This obligation will terminate upon the filing by the Company of
a press release or press releases or a Form 8-K describing this offering. In
addition to the above, the Purchaser shall maintain in confidence the receipt
and content of any notice of a Suspension (as defined in Section 5(h) below);
provided that in no event shall such notice of Suspension contain any material
nonpublic information, other than information relating to the fact that the
Company is in a Suspension. The foregoing agreements shall not apply to any
information that is or becomes publicly available through no fault of the
Purchaser, or that the Purchaser is legally required to disclose; provided,
however, that if the Purchaser is requested or ordered to disclose any such
information pursuant to any court or other government order or order of any
other applicable regulatory authority having jurisdiction over the Purchaser or
any other applicable legal procedure, it shall provide, unless prohibited by
applicable law, the Company with prompt notice of any such request or order in
time sufficient to enable the Company to seek an appropriate protective order.

 

(d) The Purchaser understands that its investment in the Securities involves a
significant degree of risk, including a risk of total loss of the Purchaser’s
investment, and subject to and in reliance upon the correctness, accuracy and
completeness of the Company’s representations and warranties in Section 4
hereof, the Purchaser has full cognizance of and understands all of the risk
factors related to the Purchaser’s purchase of the Securities. The Purchaser
understands that the market price of the Common Stock can be volatile and that
no representation is being made as to the future value of the Common Stock. The
Purchaser has the knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of an investment in the
Securities and has the ability to bear the economic risks of an investment in
the Securities.

 

(e) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed upon or made any
recommendation or endorsement of the Securities.



--------------------------------------------------------------------------------

(f) The Purchaser understands that the Securities and the Warrant Shares will
bear a restrictive legend in substantially the following form:

 

“The Securities evidenced by this certificate have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or the securities
laws of any state or other jurisdiction. The Securities may not be offered,
sold, pledged or otherwise transferred except (1) pursuant to an exemption from
registration under the Securities Act or (2) pursuant to an effective
registration statement under the Securities Act, in each case in accordance with
all applicable securities laws of the states and other jurisdictions, and in the
case of a transaction exempt from registration, unless the Company has received
an opinion of counsel reasonably satisfactory to it that such transaction does
not require registration under the Securities Act and such other applicable
laws.”

 

(g) The Purchaser’s principal executive offices are in the jurisdiction set
forth immediately below the Purchaser’s name on the signature pages hereto.

 

(h) The Purchaser hereby covenants with the Company not to make any sale of the
Securities (including any Warrant Shares) under the Registration Statement
without complying with the provisions of this Agreement and without effectively
causing the prospectus delivery requirement under the Securities Act to be
satisfied, and the Purchaser acknowledges and agrees that such Securities
(including any Warrant Shares) are not transferable on the books of the Company
in connection with any such sale unless the certificate submitted to the
transfer agent evidencing the Securities (including any Warrant Shares) is
accompanied by a separate Purchaser’s Certificate of Subsequent Sale: (i) in the
form of Appendix II hereto, (ii) executed by an officer of, or other authorized
person designated by, the Purchaser, and (iii) to the effect that (A) the
Securities (including any Warrant Shares) have been sold in accordance with the
Registration Statement, the Securities Act and any applicable state securities
or blue sky laws and (B) the requirement of delivering a current prospectus has
been satisfied. The Purchaser will notify the Company promptly after the sale of
all of its Securities under the Registration Statement. The Purchaser
acknowledges that there may occasionally be times when the Company must suspend
the use of the Prospectus forming a part of the Registration Statement (a
“Suspension”) until such time as an amendment to the Registration Statement has
been filed by the Company and declared effective by the Commission, or until
such time as the Company has filed an appropriate report with the Commission
pursuant to the Exchange Act. The Purchaser hereby covenants that it will not
sell any Securities (including any Warrant Shares) pursuant to said Prospectus
during the period commencing at the time at which the Company gives the
Purchaser written notice of the Suspension of the use of said Prospectus and
ending at the time the Company gives the Purchaser written notice that the
Purchaser may thereafter effect sales pursuant to said Prospectus.
Notwithstanding the foregoing, the Company agrees that no Suspension shall be
for a period of longer than 45 consecutive days, and no Suspensions shall be for
a period of longer than 60 days in the aggregate in any 12-month period.

 

(i) The Purchaser further represents and warrants to, and covenants with, the
Company that (i) the Purchaser is an entity duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization and has
full right, power, authority and capacity to enter into this Agreement and to
consummate the transactions contemplated hereby and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
(ii) the making and performance of this Agreement by the Purchaser and the
consummation of the transactions herein contemplated will not violate any
provision of the



--------------------------------------------------------------------------------

organizational documents of the Purchaser or conflict with, result in the breach
or violation of, or constitute, either by itself or upon notice or the passage
of time or both, a default under any material agreement, mortgage, deed of
trust, lease, franchise, license, indenture, permit or other instrument to which
the Purchaser is a party, or any statute or any authorization, judgment, decree,
order, rule or regulation of any court or any regulatory body, administrative
agency or other governmental body applicable to the Purchaser, (iii) no consent,
approval, authorization or other order of any court, regulatory body,
administrative agency or other governmental body is required on the part of the
Purchaser for the execution and delivery of this Agreement or the consummation
of the transactions contemplated by this Agreement, (iv) upon the execution and
delivery of this Agreement, this Agreement shall constitute a legal, valid and
binding obligation of the Purchaser, enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and except to the extent enforcement of the
indemnification provisions, set forth in Section 7.3 of this Agreement, may be
limited by federal or state securities laws or the public policy underlying such
laws, and (v) there is not in effect any order enjoining or restraining the
Purchaser from entering into or engaging in any of the transactions contemplated
by this Agreement.

 

(j) The Purchaser further represents and warrants to, and covenants with, the
Company that (i) the Purchaser is in compliance with Executive Order 13224 and
the regulations administered by the U.S. Department of the Treasury (“Treasury”)
Office of Foreign Assets Control, (ii) the Purchaser, its parents, subsidiaries,
affiliated companies, officers, directors and partners, and to the Purchaser’s
knowledge, its shareholders, owners, employees, and agents, are not on the List
of Specially Designated Nationals and Blocked Persons (“SDN List”) maintained by
Treasury and have not been designated by Treasury as a financial institution of
primary money laundering concern, (iii) to the Purchaser’s knowledge after
reasonable investigation, all of the funds to be used to acquire the Securities
are derived from legitimate sources and are not the product of illegal
activities, and (iv) the Purchaser is in compliance with all other applicable
U.S. anti-money laundering laws and regulations and has implemented, if
applicable, an anti-money laundering compliance program in accordance with the
requirements of the Bank Secrecy Act, as amended by the USA PATRIOT Act, Pub. L.
107-56.

 

(k) The Purchaser covenants and agrees to provide the Company with such
information regarding its ownership of Securities and plan of distribution as
shall be reasonably required for the timely preparation and filing of the
Registration Statement, and hereby agrees that, notwithstanding anything herein
to the contrary, the Company shall not be required to register any of the
Purchaser’s Securities under the Registration Statement if such information is
not provided to the Company within fifteen (15) calendar days of the Closing.

 

SECTION 6. Survival of Representations, Warranties and Covenants.
Notwithstanding any investigation made by any party to this Agreement or by the
Placement Agent, all representations and warranties made by the Company and the
Purchaser herein and in the certificates for the Securities delivered pursuant
hereto shall survive the execution of this Agreement, the delivery to the
Purchaser of the Securities being purchased and the payment therefor.



--------------------------------------------------------------------------------

SECTION 7. Registration of the Shares and the Warrant Shares; Compliance with
the Securities Act.

 

7.1 Registration Procedures and Expenses. The Company shall:

 

(a) no later than 45 calendar days after the date of the Closing (the “Filing
Date”), prepare and file with the Commission a Registration Statement, which
shall be on Form S-3 to the extent permitted by the instructions to such form,
registering the resale on the applicable form of the Shares and the Warrant
Shares (together, the “Registrable Securities”) by the Purchaser and the Other
Purchasers from time to time on the Nasdaq National Market, or the facilities of
any national securities exchange on which the Common Stock is then traded or in
privately-negotiated transactions;

 

(b) use its reasonable best efforts, subject to receipt of necessary information
from the Purchasers, to cause the Commission to declare the Registration
Statement effective within 30 days after the date on which the Registration
Statement is filed with the SEC (such date, the “Required Effective Date”);
provided, however, that if the Company filed the Registration Statement by the
Filing Date and the Registration Statement receives Commission review, then the
Required Effective Date will be the sixtieth (60th) calendar day after the date
on which the Registration Statement is filed with the SEC;

 

(c) if the Registration Statement was not filed on Form S-3, use its reasonable
best efforts, subject to receipt of necessary information from the Purchasers,
to prepare and file with the Commission, as soon as reasonably practicable after
the Company becomes eligible to register the Registrable Securities for resale
on Form S-3, an amendment to the Registration Statement to convert the
Registration Statement to Form S-3;

 

(d) use its reasonable best efforts to promptly prepare and file with the
Commission such amendments and supplements to the Registration Statement and the
prospectus used in connection therewith as may be necessary to keep the
Registration Statement effective until the earliest of (i) two years after the
effective date of the Registration Statement, (ii) such time as the Registrable
Securities become eligible for resale pursuant to Rule 144(k) under the
Securities Act of 1933 or any other rule of similar effect, or (iii) such time
as all Registrable Securities have been sold by the Purchasers;

 

(e) during such period as the Company shall be required to keep the Registration
Statement effective pursuant to clause (d) of this Section 7.1, furnish to the
Purchaser with respect to the Registrable Securities registered under the
Registration Statement such number of copies of prospectuses and such other
documents as the Purchaser may reasonably request, in order to facilitate the
public sale or other disposition of all or any of the Registrable Securities by
the Purchaser; provided, however, that the obligation of the Company to deliver
copies of prospectuses or preliminary prospectuses to the Purchaser shall be
subject to the receipt by the Company of reasonable assurances from the
Purchaser that the Purchaser will comply with the applicable provisions of the
Securities Act and of such other securities or blue sky laws as may be
applicable in connection with any use of such prospectuses or preliminary
prospectuses;



--------------------------------------------------------------------------------

(f) use its reasonable best efforts to avoid the issuance of or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of any
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as possible;

 

(g) file documents required of the Company for normal Blue Sky clearance in
states specified in writing by the Purchaser; provided, however, that the
Company shall not be required to qualify to do business or consent to service of
process in any jurisdiction in which it is not now so qualified or has not so
consented;

 

(h) bear all expenses in connection with the procedures in paragraphs (a)
through (f) of this Section 7.1 and the registration of the Registrable
Securities pursuant to the Registration Statement, other than fees and expenses,
if any, of counsel or other advisers to the Purchaser or the Other Purchasers,
brokerage fees and commissions incurred by the Purchaser or the Other
Purchasers, if any, or stock transfer taxes payable upon the resale of the
Registrable Securities by the Purchaser or the Other Purchasers, if any;

 

(i) file a Form D with respect to the Securities as required under Regulation D
and to provide a copy thereof to the Purchaser promptly after filing;

 

(j) during such period as the Company shall be required to keep the Registration
Statement effective pursuant to clause (d) of this Section 7.1, notify each
holder of Registrable Securities covered by such Registration Statement at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act or the happening of any event as a result of which the prospectus
included in such Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;

 

(k) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
Registration Statement;

 

(l) in the time and manner required by each Trading Market, prepare and file
with such Trading Market an additional shares listing application covering all
of the Registrable Securities; (ii) take all steps necessary to cause such
Registrable Securities to be approved for listing on each Trading Market as soon
as possible thereafter; (iii) provide to the Purchasers evidence of such
listing; and (iv) maintain the listing of such Registrable Securities on each
such Trading Market;

 

(m) promptly (and in any event within one business day) notify the Purchaser of
the effectiveness of the Registration Statement (the “Effective Date”), and any
post-effective amendments thereto, as well as of the receipt by the Company of
any stop orders of the Commission with respect to the Registration Statement and
the lifting of any such order; and

 

(n) comply with all applicable rules and regulations of the Commission and the
Trading Market.



--------------------------------------------------------------------------------

The Company understands that the Purchaser disclaims being an underwriter, but
the Purchaser being deemed an underwriter shall not relieve the Company of any
obligations it has hereunder. A questionnaire related to the Registration
Statement to be completed by the Purchaser is attached hereto as Appendix I;
provided, however that if the Company receives notification from the SEC that
the Purchaser is deemed an underwriter, then the Required Effective Date shall
be extended to the earlier of (i) the 90th day after such SEC notification, or
(ii) 120 days after the Filing Date.

 

7.2 Transfer of Securities After Registration. The Purchaser agrees that it will
not effect any disposition of the Securities (including any Warrant Shares) or
its right to purchase the Securities (including any Warrant Shares) that would
constitute a sale within the meaning of the Securities Act or any applicable
state securities laws, except as contemplated in the Registration Statement
referred to in Section 7.1 or as otherwise permitted by law, and that it will
promptly notify the Company of any changes in the information set forth in the
Registration Statement regarding the Purchaser or its plan of distribution,
other than providing changes to the number of Shares held.

 

7.3 Indemnification. For the purpose of this Section 7.3:

 

(i) the term “Purchaser/Affiliate” shall mean any affiliate of the Purchaser,
including a transferee who is an affiliate of the Purchaser, and any person who
controls the Purchaser or any affiliate of the Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act; and

 

(ii) the term “Registration Statement” shall include any preliminary prospectus,
final prospectus, exhibit, supplement or amendment included in or relating to,
and any document incorporated by reference in, the Registration Statement
referred to in Section 7.1.

 

(a) The Company agrees to indemnify and hold harmless each Purchaser and each
Purchaser/Affiliate against any losses, claims, damages, liabilities or
expenses, including, without limitation, reasonable attorney’s fees, joint or
several, to which such Purchaser or Purchaser/Affiliate may become subject,
under the Securities Act, the Exchange Act, or any other federal or state
statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the prior
written consent of the Company), insofar as such losses, claims, damages,
liabilities or expenses (or actions in respect thereof as contemplated below)
arise out of or are based upon any (1) untrue statement or alleged untrue
statement of any material fact contained in the Registration Statement,
including the Prospectus, financial statements and schedules, and all other
documents filed as a part thereof, as amended at the time of effectiveness of
the Registration Statement, including any information deemed to be a part
thereof as of the time of effectiveness pursuant to paragraph (b) of Rule 430A,
or pursuant to Rule 434, of the Rules and Regulations, or the Prospectus, in the
form first filed with the Commission pursuant to Rule 424(b) of the Rules and
Regulations, or filed as part of the Registration Statement at the time of
effectiveness if no Rule 424(b) filing is required (the “Prospectus”), or any
amendment or supplement thereto, or arise out



--------------------------------------------------------------------------------

of or are based (2) upon the omission or alleged omission to state in any of
them a material fact required to be stated therein or necessary to make the
statements in any of them, in light of the circumstances under which they were
made, not misleading, or arise out of or are based in whole or in part on any
(3) inaccuracy in the representations or warranties of the Company contained in
this Agreement, or any (4) failure of the Company to perform its obligations
hereunder or under law, and will reimburse each such Purchaser and each such
Purchaser/Affiliate for any reasonable and documented legal and other actual,
accountable, out-of-pocket expenses as such expenses are reasonably incurred by
such Purchaser or such Purchaser/Affiliate in connection with investigating,
defending or preparing to defend, settling, compromising or paying any such
loss, claim, damage, liability, expense or action; provided, however, that the
Company shall not be liable in any such case to the extent, but only to the
extent, that any such loss, claim, damage, liability or expense arises out of or
is based upon (i) an untrue statement or alleged untrue statement or omission or
alleged omission made in the Registration Statement, the Prospectus or any
amendment or supplement thereto in reliance upon and in conformity with written
information furnished to the Company by or on behalf of the Purchaser expressly
for use therein, or (ii) the failure of such Purchaser to comply with the
covenants and agreements contained in Sections 5 or 7.2, or (iii) the inaccuracy
of any representation or warranty made by such Purchaser herein or (iv) any
statement or omission in any Prospectus that is corrected in any subsequent
Prospectus that was delivered to the Purchaser prior to the pertinent sale or
sales by the Purchaser.

 

(b) Each Purchaser will severally indemnify and hold harmless the Company, each
of its directors, each of its executive officers, including such officers who
signed the Registration Statement, and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, against any losses, claims, damages, liabilities or expenses
to which the Company, any of its directors, any of its officers who signed the
Registration Statement or controlling person may become subject, under the
Securities Act, the Exchange Act, or any other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of such
Purchaser) insofar as such losses, claims, damages, liabilities or expenses (or
actions in respect thereof as contemplated below) arise out of or are based upon
(i) any failure to comply with the covenants and agreements contained in
Sections 5 or 7.2 hereof, or (ii) the inaccuracy of any representation or
warranty made by such Purchaser herein, or (iii) any untrue or alleged untrue
statement of any material fact contained in the Registration Statement, the
Prospectus, or any amendment or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
in each case to the extent, but only to the extent, that such untrue statement
or alleged untrue statement or omission or alleged omission was made in the
Registration Statement, the Prospectus, or any amendment or supplement thereto,
in reliance upon and in conformity with written information furnished to the
Company by or



--------------------------------------------------------------------------------

on behalf of any Purchaser expressly for use therein, and will reimburse the
Company, each of its directors, each of its officers who signed the Registration
Statement or controlling person for any legal and other expense reasonably
incurred by the Company, each of its directors, each of its officers who signed
the Registration Statement or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided however, that the obligations of
the Purchaser under this Section 7.5 shall not exceed the net proceeds to such
Purchaser from the sale of the Registrable Securities pursuant to such
Registration Statement.

 

(c) Promptly after receipt by an indemnified party under this Section 7.3 of
notice of the threat or commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party under
this Section 7.3, promptly notify the indemnifying party in writing thereof; but
the omission so to notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party for contribution or
otherwise under the indemnity agreement contained in this Section 7.3 (except to
the extent that such omission materially and adversely affects the indemnifying
person’s ability to defend such action). In case any such action is brought
against any indemnified party and such indemnified party seeks or intends to
seek indemnity from an indemnifying party, the indemnifying party will be
entitled to participate in, and, to the extent that it may wish, jointly with
all other indemnifying parties similarly notified, to assume the defense thereof
with counsel reasonably satisfactory to such indemnified party; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded, based on an opinion of counsel reasonably satisfactory to the
indemnifying party, that there may be a conflict of interest between the
positions of the indemnifying party and the indemnified party in conducting the
defense of any such action or that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party, the indemnified party or parties shall have
the right to select separate counsel to assume such legal defenses and to
otherwise participate in the defense of such action on behalf of such
indemnified party or parties. Upon receipt of notice from the indemnifying party
to such indemnified party of its election to assume the defense of such action
and approval by the indemnified party of counsel, the indemnifying party will
not be liable to such indemnified party under this Section 7.3 for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof unless the indemnified party shall have employed such
counsel in connection with the assumption of legal defenses in accordance with
the proviso to the preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel, reasonably satisfactory to such indemnifying party,
representing all of the indemnified parties who are parties to such action in
which case the reasonable fees and expenses of counsel shall be at the expense
of the indemnifying party. In no event shall any indemnifying party



--------------------------------------------------------------------------------

be liable in respect of any amounts paid in settlement of any action unless the
indemnifying party shall have approved in writing the terms of such settlement;
provided that such consent shall not be unreasonably conditioned, delayed or
withheld. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is or could have been a party and
indemnification could have been sought hereunder by such indemnified party from
all liability on claims that are the subject matter of such proceeding.

 

(d) If the indemnification provided for in this Section 7.3 is required by its
terms but is for any reason held to be unavailable to or otherwise insufficient
to hold harmless an indemnified party under paragraphs (a), (b) or (c) of this
Section 7.3 in respect to any losses, claims, damages, liabilities or expenses
referred to herein, then each applicable indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of any losses,
claims, damages, liabilities or expenses referred to herein in such proportion
as is appropriate to reflect the relative fault of the Company and the Purchaser
in connection with the statements or omissions or inaccuracies in the
representations and warranties in this Agreement and/or the Registration
Statement which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
fault of the Company, on the one hand, and each Purchaser on the other shall be
determined by reference to, among other things, whether the untrue or alleged
statement of a material fact or the omission or alleged omission to state a
material fact or the inaccurate or the alleged inaccurate representation and/or
warranty relates to information supplied by the Company or by such Purchaser and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. The amount paid or payable by
a party as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include, subject to the limitations set
forth in paragraph (c) of this Section 7.3, any legal or other fees or expenses
reasonably incurred by such party in connection with investigating or defending
any action or claim. The provisions set forth in paragraph (c) of this Section
7.3 with respect to the notice of the threat or commencement of any threat or
action shall apply if a claim for contribution is to be made under this
paragraph (d); provided, however, that no additional notice shall be required
with respect to any threat or action for which notice has been given under
paragraph (c) for purposes of indemnification. The Company and each Purchaser
agree that it would not be just and equitable if contribution pursuant to this
Section 7.3 were determined solely by pro rata allocation (even if the
Purchasers were treated as one entity for such purpose) or by any other method
of allocation which does not take account of the equitable considerations
referred to in this paragraph. Notwithstanding the provisions of this Section
7.3, no Purchaser shall be required to contribute any amount in excess of the
amount by which the net amount received by the Purchaser from the sale of the
Securities to which such loss, claim, damage, liability or expense relates
exceeds the amount of any damages that such Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission



--------------------------------------------------------------------------------

or alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Purchasers’ obligations to
contribute pursuant to this Section 7.3 are several and not joint.

 

7.4 Termination of Conditions and Obligations. The restrictions imposed by
Section 5 or this Section 7 upon the transferability of the Securities shall
cease and terminate as to any particular number of the Securities (including the
Warrant Shares) when such Securities shall have been effectively registered
under the Securities Act and sold or otherwise disposed of in accordance with
the intended method of disposition set forth in the Registration Statement
covering such Securities, upon the passage of two years from the effective date
of the Registration Statement covering such Securities, or at such time as an
opinion of counsel satisfactory in form and substance to the Company shall have
been rendered to the effect that such conditions are not necessary in order to
comply with the Securities Act.

 

7.5 Information Available. So long as the Registration Statement is effective
covering the resale of Registrable Securities owned by the Purchaser:

 

(a) The Company will furnish to the Purchaser: (i) as soon as practicable after
available (but in the case of the Annual Report to the Stockholders, within 150
days after the end of each fiscal year of the Company), one copy of (A) its
Annual Report to Stockholders (which Annual Report shall contain financial
statements audited in accordance with generally accepted accounting principles
by a national firm of certified public accountants), (B) if not included in
substance in the Annual Report to Stockholders, upon the written request of the
Purchaser, its Annual Report on Form 10-K, (C) upon the written request of the
Purchaser, its quarterly reports on Form 10-Q, and (D) a full copy of the
particular Registration Statement covering the Registrable Securities (the
foregoing, in each case, excluding exhibits); and (ii) upon the reasonable
written request of the Purchaser, a reasonable number of copies of the
Prospectuses, and any supplements thereto, to supply to any other party
requiring such Prospectuses; and

 

(b) the Company, upon the reasonable written request of the Purchaser and with
reasonable prior notice, will be available to the Purchaser or a representative
thereof at the Company’s headquarters to discuss information relevant for
disclosure in the Registration Statement covering the Registrable Securities and
will otherwise cooperate with any Purchaser conducting an investigation for the
purpose of reducing or eliminating such Purchaser’s exposure to liability under
the Securities Act, including the reasonable production of information at the
Company’s headquarters, in a manner not to interfere with the normal business
operations of the Company, subject to appropriate confidentiality limitations.

 

(c) As long as any Purchaser owns the Securities and the Company is subject to
the filing requirements of the Exchange Act, the Company



--------------------------------------------------------------------------------

covenants to timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as any
Purchaser owns Securities, if the Company is not required to file reports
pursuant to such laws, it will prepare and furnish to the Purchasers and make
publicly available in accordance with paragraph (c) of Rule 144 such information
as is required for the Purchasers to sell the Securities under Rule 144. The
Company further covenants that it will take such further action as any holder of
Securities may reasonably request to satisfy the provisions of Rule 144
applicable to the issuer of securities relating to transactions for the sale of
securities pursuant to Rule 144.

 

7.6 Delay in Filing or Effectiveness of Registration Statement. If the
Registration Statement is not filed by the Company with the Commission on or
prior to the Filing Date, then for each day following the Filing Date, until but
excluding the date the Registration Statement is filed, or if the Registration
Statement is not declared effective by the Commission by the Required Effective
Date, then for each day following the Required Effective Date, until but
excluding the date the Commission declares the Registration Statement effective,
the Company shall, for each such day, pay the Purchaser with respect to any such
failure, as liquidated damages and not as a penalty, an amount equal to 0.0333%
of the purchase price paid by such Purchaser for its Securities pursuant to this
Agreement; and for any such day, such payment shall be made no later than the
first business day of the calendar month next succeeding the month in which such
day occurs. If the Purchaser shall be prohibited from selling Registrable
Securities under the Registration Statement as a result of a Suspension of more
than forty five (45) consecutive days or Suspensions of more than sixty (60)
days in the aggregate in any 12-month period, then for each day on which a
Suspension is in effect that exceeds the maximum allowed period for a Suspension
or Suspensions, but not including any day on which a Suspension is lifted, the
Company shall pay the Purchaser, as liquidated damages and not as a penalty, an
amount equal to 0.0333% of the purchase price paid by such Purchaser for its
Securities pursuant to this Agreement for each such day, and such payment shall
be made no later than the first business day of the calendar month next
succeeding the month in which such day occurs. For purposes of this Section 7.6,
a Suspension shall be deemed lifted on the date that notice that the Suspension
has been lifted is delivered to the Purchaser pursuant to Section 9 of this
Agreement. Notwithstanding the foregoing provisions, in no event shall the
Company be obligated to pay such liquidated damages to more than one Purchaser
in respect of the same Securities for the same period of time. Such payments
shall be made to the Purchaser in cash.

 

7.7

Removal of Legends. Upon the earlier of (i) (A) the registration for resale
pursuant to the Registration Rights Agreement and (B) receipt of a written
certification from an Investor that Shares have been sold in accordance with the
Plan of Distribution contained in the Registration Statement and that such
Investor has delivered or intends to deliver a current prospectus in compliance
with the prospectus delivery requirements of the 1933 Act, provided, in each
case that a Suspension is not in effect, or (ii) Rule 144(k) becoming available
the Company shall, upon an Investor’s written request, promptly cause
certificates evidencing the Shares sold (in the case of clause (i)) or the



--------------------------------------------------------------------------------

Investor’s Securities (in the case of clause (ii)) to be replaced with
certificates which do not bear such restrictive legends, and Warrant Shares
subsequently issued upon due exercise of the Warrants shall not bear such
restrictive legends provided the provisions of either clause (i) or clause (ii)
above, as applicable, are satisfied with respect to such Warrant Shares. When
the Company is required to cause unrestricted shares to replace previously
restricted shares, if unrestricted shares are not delivered to an Investor
within five (5) Business Days of submission by that Investor of legended
certificate(s) together with a representation letter to the Company’s transfer
agent (with copy to Company counsel) that is in a form reasonably acceptable to
Company counsel, the Company shall be liable to the Investor for liquidated
damages in an amount equal to 1.0% of the aggregate purchase price of the
Securities evidenced by such certificate(s) for each thirty (30) day period (or
portion thereof) beyond such five (5) Business Day that the unrestricted shares
have not been so delivered.

 

SECTION 8. Fees.

 

8.1 Broker’s Fee. The Purchaser acknowledges that the Company intends to pay to
the Placement Agent a fee in respect of the sale of the Securities to the
Purchaser. The Purchaser and the Company hereby agree that the Purchaser shall
not be responsible for such fee and that the Company will indemnify and hold
harmless the Purchaser and each Purchaser/Affiliate against any losses, claims,
damages, liabilities or expenses, joint or several, to which such Purchaser or
Purchaser/Affiliate may become subject with respect to such fee. Each of the
parties hereto hereby represents that, on the basis of any actions and
agreements by it, there are no other brokers or finders entitled to compensation
in connection with the sale of the Securities to the Purchaser.

 

SECTION 9. Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon delivery to the party to
be notified; (ii) when actually received by the party for whom it was intended
by confirmed facsimile or (iii) one (1) business day after deposit with a
nationally recognized overnight carrier, specifying next business day delivery,
with written verification of receipt. All communications shall be sent to the
Company and the Purchaser as follows or at such other addresses as the Company
or the Purchaser may designate upon ten (10) days’ advance written notice to the
other party:

 

(a) if to the Company, to:

 

Auxilium Pharmaceuticals, Inc.

40 Valley Stream Parkway

Malvern, PA 19355

Fax: 484-321-5999

Attention: Jennifer Evans Stacey, Esq.

Executive Vice President, Secretary and General Counsel



--------------------------------------------------------------------------------

with copies to:

 

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Fax: 215-963-5001

Attention: Michael N. Peterson, Esq.

 

(b) if to the Purchaser, at its address as set forth at the end of this
Agreement.

 

SECTION 10. Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Purchaser. No
provision hereunder may be waived other than in a written instrument executed by
the waiving party.

 

SECTION 11. Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

 

SECTION 12. Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

 

SECTION 13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York and the federal law of the
United States of America.

 

SECTION 14. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered (including by facsimile) to the other parties.

 

SECTION 15. Entire Agreement. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters.

 

SECTION 16. Assignment. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
parties hereto and their respective permitted successors, assigns, heirs,
executors and administrators. This Agreement and the rights of the Purchaser
hereunder may not be assigned by the Purchaser without the prior written consent
of the Company, except such consent shall not be required in cases of
assignments to affiliates of Purchaser or by an investment adviser to a fund for
which it is the adviser or by or among funds that are under common control,
provided that such assignee agrees to be bound by the terms of this Agreement by
executing and delivering to the Company an assignment and assumption agreement
in the form prescribed by the Company.

 

SECTION 17. Further Assurances. Each party agrees to cooperate fully with the
other parties and to execute such further instruments, documents and agreements
and to give such further written assurance as may be reasonably requested by any
other party to evidence and reflect the transactions described herein and
contemplated hereby and to carry into effect the intents and purposes of this
Agreement.



--------------------------------------------------------------------------------

SECTION 18. Independent Nature of Purchaser’s Obligations and Rights. The
obligations of the Purchaser under this Agreement is several and not joint with
the obligations of any Other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any Other Purchaser under any
Agreements. Nothing contained herein, and no action taken by any Purchaser
pursuant hereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Agreements and the Company acknowledges that the Purchasers are not acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Agreements. Each Purchaser confirms that it has
independently participated in the negotiation of the transaction contemplated
hereby with the advice of its own counsel and advisors. Each Purchaser shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement, and it shall not be
necessary for any Other Purchaser to be joined as an additional party in any
proceeding for such purpose.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

AUXILIUM PHARMACEUTICALS, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

Print or Type:

--------------------------------------------------------------------------------

Name of Purchaser

(Individual or Institution):

--------------------------------------------------------------------------------

Name of Individual representing

Purchaser (if an Institution):

--------------------------------------------------------------------------------

Title of Individual representing

Purchaser (if an Institution):

--------------------------------------------------------------------------------

Signature by:

--------------------------------------------------------------------------------

Individual Purchaser or Individual representing Purchaser:

Address:

--------------------------------------------------------------------------------

Telephone:

--------------------------------------------------------------------------------

Telecopier:

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SCHEDULE I

 

1. Perseus-Soros BioPharmaceutical Fund, L.P.

888 Seventh Avenue, 29th Floor

New York, New York 10106

 

2. SCP Private Equity Partners II, L.P.

1200 Liberty Ridge Drive, Suite 300

Wayne, Pennsylvania 19087

 

3. Sprout Capital IX, L.P.

1 Madison Avenue, Floor 7T

New York, New York 10010

 

4. Caduceus Private Investments II, L.P.

767 Third Avenue, 30th Floor

New York, New York 10017



--------------------------------------------------------------------------------

SUMMARY INSTRUCTION SHEET FOR PURCHASER

 

(to be read in conjunction with the entire Securities Purchase Agreement which
this follows)

 

A. Complete the following items on BOTH Securities Purchase Agreements (Please
sign two originals):

 

  1. Page 26 - Signature:

 

  (i) Name of Purchaser (Individual or Institution)

  (ii) Name of Individual representing Purchaser (if an Institution)

  (iii) Title of Individual representing Purchaser (if an Institution)

  (iv) Signature of Individual Purchaser or Individual representing Purchaser

 

2. Appendix I - Stock Certificate Questionnaire/Registration Statement
Questionnaire:

 

Provide the information requested by the Stock Certificate Questionnaire and the
Registration Statement Questionnaire.

 

3. Return BOTH properly completed and signed Securities Purchase Agreements
including the properly completed Appendix I to (initially by facsimile with hand
copy by overnight delivery):

 

Michael N. Peterson, Esq.

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Fax: (215) 963-5001

 

With a copy to:

 

Babak Yaghmaie, Esq.

Pillsbury Winthrop Shaw Pittman LLP

1540 Broadway

New York, NY 10036

Fax: (917) 464-2472

 

B. Instructions regarding the transfer of funds for the purchase of Securities
will be sent by facsimile to the Securities Purchaser by the Placement Agent at
a later date.

 

C. Upon the resale of the Securities by the Purchasers after the Registration
Statement covering the Registrable Securities is effective, as described in the
Purchase Agreement, the Purchaser:

 

(i) must deliver a current prospectus of the Company to the buyer (prospectuses
must be obtained from the Company at the Purchaser’s request); and

 

(ii) must send a letter in the form of Appendix II to the Company so that the
Securities may be properly transferred.

 

 



--------------------------------------------------------------------------------

Appendix I

 

AUXILIUM PHARMACEUTICALS, INC.

STOCK CERTIFICATE QUESTIONNAIRE

 

Pursuant to Section 3 of the Agreement, please provide us with the following
information:

 

1.        The exact name that your Securities are to be registered in (this is
the name that will appear on your stock certificate(s)). You may use a nominee
name if appropriate:      2.    The relationship between the Purchaser of the
Securities and the Registered Holder listed in response to item 1 above:      3.
   The mailing address of the Registered Holder listed in response to item 1
above:                                          4.    The Social Security Number
or Tax Identification Number of the Registered Holder listed in response to item
1 above:     

 

 



--------------------------------------------------------------------------------

In connection with the preparation of the Registration Statement, please provide
us with the following information:

 

SECTION 1. Pursuant to the “Selling Stockholder” section of the Registration
Statement, please state your or your organization’s name exactly as it should
appear in the Registration Statement:

 

SECTION 2. Please provide the number of shares that you or your organization
will own immediately after Closing, including those Securities purchased by you
or your organization pursuant to this Securities Purchase Agreement and those
shares purchased by you or your organization through other transactions:

 

SECTION 3. Have you or your organization had any position, office or other
material relationship within the past three years with the Company or its
affiliates?

 

             Yes              No

 

If yes, please indicate the nature of any such relationships below:

 

SECTION 4. Are you (i) an NASD Member (see definition), (ii) a Controlling (see
definition) shareholder of an NASD Member, (iii) a Person Associated with a
Member of the NASD (see definition), or (iv) an Underwriter or a Related Person
(see definition) with respect to the proposed offering; or (b) do you own any
shares or other securities of any NASD Member not purchased in the open market;
or (c) have you made any outstanding subordinated loans to any NASD Member?

 

Answer: [    ] Yes [    ] No If “yes,” please describe below

 

NASD Member. The term “NASD member” means either any broker or dealer admitted
to membership in the National Association of Securities Dealers, Inc. (“NASD”).
(NASD Manual, By-laws Article I, Definitions)

 

Control. The term “control” (including the terms “controlling,” “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power, either individually or with others, to direct or cause the direction
of the management and policies of a person, whether through the ownership of
voting securities, by contract, or otherwise. (Rule 405 under the Securities Act
of 1933, as amended) Person Associated with a member of the NASD. The term
“person associated with a member of the NASD” means every sole proprietor,
partner, officer, director, branch manager or executive representative of any
NASD Member, or any natural person occupying a similar status or performing
similar functions, or any natural person engaged in the investment banking or
securities business who is directly or indirectly controlling or controlled by a
NASD Member, whether or not such person is registered or exempt from
registration with the NASD pursuant to its bylaws. (NASD Manual, By-laws Article
I, Definitions)

 

Underwriter or a Related Person. The term “underwriter or a related person”
means, with respect to a proposed offering, underwriters, underwriters’ counsel,
financial consultants and advisors, finders, members of the selling or
distribution group, and any and all other persons associated with or related to
any of such persons. (NASD Interpretation)

 

SECTION 5. Please list the type and amount of securities of the Company that you
hold of record or beneficially:



--------------------------------------------------------------------------------

APPENDIX II

 

StockTrans, Inc.

44 West Lancaster Ave.

Ardmore, PA 19003

 

PURCHASER’S CERTIFICATE OF SUBSEQUENT SALE

 

The undersigned, [an officer of, or other person duly authorized by]
                             hereby certifies that [fill in official name of
individual or institution] he/she [said institution] is the Purchaser of the
shares evidenced by the attached certificate, and as such, sold such shares on
                             in [date] accordance with the terms of the
Securities Purchase Agreement and in accordance with Registration Statement
number                              or [fill in the number of or otherwise
identify Registration Statement] otherwise in accordance with the Securities Act
of 1933, as amended, and, in the case of a transfer pursuant to the Registration
Statement, the requirement of delivering a current prospectus by the Company has
been complied with in connection with such sale.

 

Print or Type:

 

Name of Purchaser

(Individual or

Institution):                                         

 

Name of Individual

representing

Purchaser (if an

Institution)                                         

 

Title of Individual

representing

Purchaser (if an

Institution):                                         

 

Signature by:

Individual Purchaser

or Individual representing

Purchaser:                                         

 

 



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF OPINION OF MORGAN, LEWIS & BOCKIUS LLP

 

Based upon and subject to customary assumptions, qualifications and exceptions,
we are of the opinion that:

 

1. The Company is a corporation validly existing and in good standing under the
laws of the State of Delaware and has all requisite corporate power and
authority to conduct its business as it is, to our knowledge, currently
conducted, to enter into and perform its obligations under the Transaction
Documents, and to carry out the transactions contemplated by the Transaction
Documents. Each of Auxilium Holdings Inc. and Hillcrest Holding Inc. is a
corporation validly existing and in good standing under the laws of the State of
Delaware each has all requisite corporate power and authority to conduct its
respective business as it is, to our knowledge, currently conducted. The Company
is duly qualified to do business in the Commonwealth of Pennsylvania as a
foreign corporation.

 

2. The Securities and the Warrant Shares have been duly authorized by all
necessary corporate action on the part of the Company; the Shares, when issued,
sold and delivered against payment therefor in accordance with the provisions of
the Agreements, and the Warrant Shares, when issued and paid for in accordance
with the terms of the Warrant Agreement and the Warrants, will be validly
issued, fully paid and non-assessable; and the issuance of the Shares and the
Warrant Shares will not be subject to any preemptive rights under the Delaware
General Corporation Law statute or the Company’s Certificate of Incorporation,
as amended to date, or, to our knowledge, similar contractual rights pursuant to
any agreement to which the Company is a party and which has been filed by the
Company or incorporated by reference as an exhibit to its Securities Filings or
any other report filed by the Company with the Commission under Section 13 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), since the
filing by the Company of the Company’s Annual Report of Form 10-K for the year
ended December 31, 2004.

 

3. The execution and delivery by the Company of the Transaction Documents, and
the consummation by the Company of the transactions contemplated thereby, have
been duly authorized by all necessary corporate action on the part of the
Company, and the Transaction Documents have been duly executed and delivered by
the Company. Each of the Transaction Documents constitutes the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.

 

4. The execution and delivery by the Company of the Transaction Documents, and
the consummation by the Company of the transactions contemplated thereby, do not
(a) violate the provisions of any U.S. federal or New York state law, rule or
regulation applicable to the Company or the Delaware General Corporation Law;
(b) violate the provisions of the Company’s Certificate of Incorporation or
By-laws, each as amended to date; (c) to our knowledge, violate any judgment,
decree, order or award of any court, governmental body or arbitrator binding on
the Company ; or (d) with or without notice and/or the passage of time, conflict
with or result in the breach or termination of any term or provision of, or
constitute a



--------------------------------------------------------------------------------

default under, or cause any acceleration under, or cause the creation of any
lien, charge or encumbrance upon the properties or assets of the Company
pursuant to, any agreements to which the Company is a party and which have been
filed by the Company or incorporated by reference as exhibits to the Securities
Filings or any other report filed by the Company with the Commission under
Section 13 of the Exchange Act.

 

5. Based in part on the representations of each of the Purchasers in Section 5
of the Agreements (including the Registration Statement Questionnaires attached
as part of Annex I to the Agreements), the offer, issuance and sale of the
Securities pursuant to the Agreements are exempt from registration under the
Securities Act of 1933, as amended.

 

6. Based in part on the representations of each of the Purchasers in Section 5
of the Agreements (including the Registration Statement Questionnaires attached
as part of Annex I to the Agreements), no filing, consent, approval,
authorization or qualification of or with any United States federal or New York
state court, governmental authority or agency is required for the issuance and
sale by the Company of the Securities, except with respect to (a) state
securities or Blue Sky laws, as to which we express no opinion and (b) the
United States federal securities laws, as to which we express no opinion in this
paragraph.

 

7. The Company is not an “investment company,” as such term is defined in the
Investment Company Act of 1940, as amended.

 

 



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF WARRANT AGREEMENT



--------------------------------------------------------------------------------

WARRANT AGREEMENT

 

THIS WARRANT AGREEMENT (the “Agreement”) is dated as of [                    ],
2005 between Auxilium Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and StockTrans, Inc., a [                            ] company (the
“Warrant Agent”).

 

The Company proposes to issue stock purchase warrants (hereinafter called the
“Warrants”). Each Warrant entitles the holder thereof to purchase, within five
years from the offering date, one share of common stock, par value $0.01 per
share (the “Common Stock”), at a purchase price equal to $[            ] per
share. The Warrant Agent, at the request of the Company, has agreed to act as
the agent of the Company in connection with the issuance, registration,
transfer, exchange, and exercise of Warrants.

 

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
set forth:

 

SECTION 1. Appointment of Warrant Agent. The Company hereby appoints the Warrant
Agent to act as agent for the Company in accordance with the instructions
hereinafter set forth in this Agreement, and the Warrant Agent hereby accepts
such appointment. The Company may from time to time appoint such Co-Warrant
Agents as it may deem necessary or desirable. The Warrant Agent shall have no
duty to supervise, and shall in no event be liable for, the acts or omissions of
any such Co-Warrant Agents. The Company shall promptly notify the Warrant Agent
from time to time in writing of the number of Warrants to be issued and furnish
written instructions in connection therewith.

 

SECTION 2. Form of Warrant Certificates. The Warrant Certificates (and the forms
of election to purchase shares and of assignment to be printed on the reverse
thereof) shall be substantially of the tenor and purport recited in Exhibit A
hereto and may have such letters, numbers or other marks of identification or
designation and such legends, summaries or endorsements printed, lithographed or
engraved thereon as the Company may deem appropriate and as are not inconsistent
with the provisions of this Warrant Agreement, or as may be required to comply
with any law or with any rule or regulation made pursuant thereto or with any
rule or regulation of any stock exchange on which the Warrants may from time to
time be listed, or to conform to usage, but any of which do not affect the
rights, immunities, duties or liabilities of the Warrant Agent under this
Agreement. The Warrant Certificates shall be dated as of the date of issuance
thereof by the Warrant Agent, either upon initial issuance or upon transfer or
exchange, and initially shall entitle the holders thereof to purchase one share
of Common Stock, but the number of such shares and the purchase price per share
of Common Stock shall be subject to adjustments as provided herein.

 

SECTION 3. Countersignature and Registration. The Warrant Certificates shall be
executed on behalf of the Company by the Chief Executive Officer, the Chief
Financial Officer, the Chief Operating Officer or the Secretary, by facsimile
signature. The Warrant Certificates shall be manually countersigned by the
Warrant Agent and shall not be valid for any purpose unless so countersigned. In
case any officer of the Company who shall have signed any of the Warrant
Certificates shall cease to be such officer of the Company before
countersignature by the Warrant Agent and issuance and delivery by the Company,
such Warrant Certificates,



--------------------------------------------------------------------------------

nevertheless, may be countersigned by the Warrant Agent, issued and delivered
with the same force and effect as though the person who signed such Warrant
Certificates had not ceased to be such officer of the Company; and any Warrant
Certificates may be signed on behalf of the Company by any person who, at the
actual date of the execution of such Warrant Certificates, shall be a proper
officer of the Company to sign such Warrant Certificates, although at the date
of the execution of this Warrant Agreement any such person was not such an
officer.

 

The Warrant Agent will keep or cause to be kept, at its office designated for
such purposes, books for registration and transfer of the Warrant Certificates
issued hereunder. Such books shall show the names and addresses of the
respective holders of the Warrant Certificates, the number of Warrants evidenced
on its face by each of the Warrant Certificates, and the date of each of the
Warrant Certificates.

 

The Warrant Agent shall countersign a Warrant Certificate only (a) upon initial
issuance of the Warrants in accordance with the written order signed by the
Chief Executive Officer, the President or any Vice President or (b) upon
exchange, transfer or substitution for one or more previously countersigned
Warrant Certificates as hereinafter provided.

 

SECTION 4. Transfer and Exchange. Subject to Section 6 hereof, the Warrants
shall not be sold or transferred unless the applicable Warrant Certificate is
surrendered for transfer to the Warrant Agent properly endorsed and affixed with
signature medallion guarantee, or accompanied by appropriate instruments of
transfer and written instructions for transfer, together with an opinion of
counsel reasonably satisfactory to the Company to the effect that such transfer
may occur without registration under the Securities Act of 1933, as amended, at
which time the Warrant Agent shall register the transfer of such outstanding
Warrant Certificate upon the books to be maintained by the Warrant Agent for
that purpose. Upon any such registration of transfer, a new Warrant Certificate
shall be issued to the transferee and the surrendered Warrant Certificate shall
be canceled by the Warrant Agent. Any Warrant Certificate may be exchanged at
the option of the holder thereof, upon surrender at the office of the Warrant
Agent specified in Section 21 hereof, for another Warrant Certificate, or other
Warrant Certificates of different denominations, representing in the aggregate
the right to purchase a like number of shares of Common Stock. No fractional
Warrant Certificates will be issued. The Company may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any transfer or exchange of Warrant Certificates. The Warrant
Agent shall have no duty or obligation to take any action under any Section of
this Agreement which requires the payment by a holder of a Warrant Certificate
of applicable taxes and charges unless and until the Warrant Agent is satisfied
that all such taxes and/or charges have been paid.

 

SECTION 5. Common Stock and Warrant Common Stock. As hereinafter used in this
Agreement, Common Stock shall mean stock of the Company of any class, whether
now or hereafter authorized, which has the right to participate in the
distribution of either earnings or assets of the Company without limit as to
amount or percentage, and Warrant Common Stock shall mean only Common Stock, and
stock of any other class into which such presently authorized Common Stock may
hereafter be changed, issuable upon exercise of Warrant. In case, by reason of
the operation of Section 7, the Warrants shall entitle the registered holders
thereof to purchase any other shares of stock or other securities or property of
the Company or of any other corporation, any reference in this Agreement to the
exercise of Warrants shall be deemed to refer to and include the purchase of
such other shares of stock or other securities or property upon such exercise.



--------------------------------------------------------------------------------

SECTION 6. Warrant Price and Stock Conversion Date of Warrants. The registered
holder of any Warrant Certificate may exercise the Warrants evidenced thereby in
whole or in part at any time on or after the date hereof upon surrender of the
Warrant Certificate with the form of election to purchase on the reverse side
thereof duly executed, to the Warrant Agent at the Warrant Agent’s office
designated for such purpose, together with payment of the purchase price for
each share of Common Stock as to which the Warrants are exercised, at or prior
to 3:30 p.m. Eastern Time on [                    ], 2010 (the “Exercise Date”).

 

The purchase price for each share of Common Stock pursuant to the exercise of a
Warrant (the “Warrant Price”) shall be equal to $[            ] per share, in
each case as adjusted pursuant to Section 7 hereof, and shall be payable in
lawful money of the United States of America.

 

Anything in this Agreement to the contrary notwithstanding, the Warrant Agent
shall have no duty (i) to determine or calculate the Warrant Price or (ii)
confirm or verify the accuracy or correctness of the Warrant Price; the Warrant
Agent’s sole duty under this Section is to accept the Warrant Certificates and
take possession for the benefit of the Company of the payment of the Warrant
Price delivered to it by a holder of the Warrant Certificate.

 

SECTION 7. Warrant Adjustments.

 

(a) Stock Dividends, Subdivisions, Combinations and Reclassifications. In case
the Company shall at any time after the date of this Agreement (i) declare a
dividend on the Common Stock payable in shares of Common Stock, (ii) subdivide
the outstanding Common Stock, (iii) combine the outstanding Common Stock into a
smaller number of shares, or (iv) issue any shares of its capital stock in a
reclassification of the Common Stock (including any such reclassification in
connection with a consolidation or merger in which the Company is the continuing
corporation), the Warrant Price in effect at the time of the record date for
such dividend or of the effective date of such subdivision, combination or
reclassification, and/or the number and kind of shares of capital stock issuable
upon exercise of the Warrants on such date shall be proportionately adjusted so
that the holder of any Warrant exercised after such time shall be entitled to
receive the aggregate number and kind of shares of capital stock which, if such
Warrant had been exercised immediately prior to such date and at a time when the
Common Stock transfer books of the Company were open, such holder would have
owned upon such exercise and been entitled to receive by virtue of such
dividend, subdivision, combination or reclassification. Such adjustment shall be
made successively whenever any event listed above shall occur.

 

(b) Distributions. If at any time after the date hereof the Company shall fix a
record date for the making of a distribution to all holders of its Common Stock
of evidences of its indebtedness or assets (excluding distributions of shares of
Common Stock and cash distributions made as a dividend payable out of earnings
or out of surplus legally available for dividends under the laws of the
jurisdiction of the Company), then in each case provision shall be made so that
the holder of any Warrants will thereafter receive, upon the exercise thereof in
accordance



--------------------------------------------------------------------------------

with the terms of this Agreement, in addition to the number of shares of Common
Stock issuable thereunder, the kind and amount of indebtedness or assets which
the holder of the Warrant would have been entitled to receive had the Warrant
been exercised on the date of such event and had the holder of the Warrant
thereafter, during the period from the date of such event to and including the
actual date of exercise of the Warrant determined pursuant to Section 9,
retained any such securities receivable during such period, giving application
to all adjustments called for during such period under this Section 7 with
respect to the rights of the holder of the Warrant.

 

(c) Consolidation, Merger or Sale of Assets. If, prior to the exercise of any
Warrants, the Company shall at any time consolidate with or merge into another
corporation in a transaction in which the Common Stock is converted into or
exchanged for other securities or property, the holder of any Warrants will
thereafter receive, upon the exercise thereof in accordance with the terms of
this Agreement, the securities or property to which the holder of the number of
shares of Common Stock then deliverable upon the exercise or conversion of such
Warrants would have been entitled upon such consolidation or merger, and the
Company shall take such steps in connection with such consolidation or merger as
may be necessary to assure that the provisions hereof shall thereafter be
applicable, as nearly as reasonably may be, in relation to any securities or
property thereafter deliverable upon the exercise of the Warrants. The Company
or the successor corporation, as the case may be, shall execute and deliver to
the Warrant Agent a supplemental agreement so providing. A sale of all or
substantially all the assets of the Company for a consideration (apart from the
assumption of obligations) consisting primarily of securities shall be deemed a
consolidation or merger for the foregoing purposes. The provisions of this
subsection (c) shall similarly apply to successive mergers or consolidations or
sales or other transfers.

 

(d) Calculations to the Nearest Cent and One-Hundredth of a Share. No adjustment
in the Warrant Price shall be required unless such adjustment would require an
increase or decrease of at least 1% in such price; provided, however, that any
adjustments which by reason of this Section 7(d) are not required to be made
shall be carried forward and taken into account in any subsequent adjustment.
All calculations under this Section 7 shall be made to the nearest cent and to
the nearest one-hundredth of a share as the case may be. Notwithstanding the
first sentence of this subsection (d), any adjustment required by this Section 7
shall be made no later than the earlier of six months from the date of the
transaction which mandates such adjustment or the expiration of the right to
exercise any Warrant.

 

(e) Notice of Warrant Adjustment. Whenever the Warrant Price or the number of
shares purchasable upon exercise of a Warrant shall be adjusted as provided in
this Section 7, the Company shall forthwith file with the Warrant Agent a
certificate, signed by the Company’s Chief Financial Officer, showing in detail
the facts requiring such adjustment and the Warrant Price and number of shares
so purchasable that will be effective after such adjustment. The Company shall
also cause a notice setting forth any adjustments to be sent by mailing first
class, postage prepaid, to each registered holder of a Warrant or Warrants at
its address appearing on the Warrant register and, at its option, may cause a
copy of such notice to be published once in an English language newspaper of
general circulation in the City of New York, New York. The Warrant Agent shall
have no duty with respect to any certificate filed with it except to keep the
same on file and available for inspection by registered holders of Warrants
during reasonable business hours. The Warrant Agent shall not at any time be
under any duty or responsibility to



--------------------------------------------------------------------------------

any holder of a Warrant to determine whether any facts exist which may require
any adjustment of the Warrant Price, or with respect to the nature of any
adjustment of the Warrant Price when made, or with respect to the method
employed in making such adjustment. The Warrant Agent shall not be deemed to
have knowledge of any adjustment or any such event unless and until it shall
have received such certificate.

 

(f) Other Notices. In case the Company after the date hereof shall propose to
take any action of the type described in subsections (b) and (c) of this Section
7 or fix a record date for the purpose of determining the holders thereof who
are entitled to receive any right to subscribe for, purchase or otherwise
acquire shares of Common Stock (or securities convertible into shares of Common
Stock), the Company shall file with the Warrant Agent a certificate, signed by
the President or any Vice President of the Company and by its Treasurer or
Assistant Treasurer or Secretary or Assistant Secretary specifying, in the case
of any action of the type specified in subsection (c), the date on which such
action shall take place and shall also set forth such facts with respect thereto
as shall be reasonably necessary to indicate the effect of such action (to the
extent such facts may be known on the date of such notice) on the Warrant Price
and the number, or kind, or class of shares or other securities or property
which shall be purchasable upon exercise of Warrants. Such notice shall be given
in the case of any action of the type specified in subsection (b) or any action
to fix a record date for rights to subscribe, at least 12 days prior to the
record date with respect thereto and in the case of any action of the type
specified in subsection (c) at least 12 days prior to the taking of such
proposed action. The Company shall also cause a notice setting forth any
adjustments to be sent by mailing first class, postage prepaid, to each
registered holder of a Warrant Certificate or Warrant Certificates at its
address appearing on the Warrant register and, at its option, may cause a copy
of such notice to be published once in an English language newspaper of general
circulation in the City of New York, New York. Failure to give such notice or
any defect therein shall not affect the legality or validity of such action.

 

(g) No Change in Warrant Terms on Adjustment. Irrespective of any of the
adjustments in the Warrant Price or the number of shares of Warrant Common
Stock, Warrant Certificates theretofore or thereafter issued may continue to
express the same prices and number of shares as are stated in a similar Warrant
Certificate issuable initially, or at some subsequent time, pursuant to this
Agreement and such number of Shares specified therein shall be deemed to have
been so adjusted.

 

(h) Treasury Shares. Shares of Common Stock at any time owned by the Company
shall not be deemed to be outstanding for purposes of any computation under this
Section 7.

 

SECTION 8. Current Market Price. For all purposes of this Agreement, the Current
Market Price per share of Common Stock on any date shall be deemed to be the
average of the daily closing prices for the five consecutive business days
commencing before such date. The closing price for each day shall be the average
of the closing sales price regular way, as reported by the Nasdaq National
Market or a similar source selected from time to time by the Company for the
purpose. If on any such date the shares of Common Stock are not quoted by any
such source, the fair value of such shares on such date, as determined by the
Board of Directors of the Company, shall be used. Anything in this Agreement to
the contrary notwithstanding, the Warrant Agent shall have no duty (i) to
determine or calculate the Current Market Price or (ii) confirm or verify the
accuracy or correctness of the Current Market Price.



--------------------------------------------------------------------------------

SECTION 9. Exercise of Warrants. (a) Subject to the provisions of this
Agreement, each registered holder of Warrants shall have the right, which may be
exercised as in such Warrant Certificates expressed, to purchase from the
Company (and the Company shall issue and sell to such registered holders of
Warrants) all or part of the number of fully paid and nonassessable shares of
Warrant Common Stock specified in such Warrant Certificates (subject to the
adjustments as herein provided), upon surrender to the Company at the office of
the Warrant Agent designated for such purpose, of such Warrant Certificates with
the exercise form on the reverse thereof duly filled in and signed and affixed
with signature medallion guarantee, and upon payment to the Warrant Agent to the
account of the Company of the Warrant Price for the number of shares of Warrant
Common Stock in respect of which such Warrants are then exercised. The date of
exercise of any Warrant shall be deemed to be the date of its receipt by the
Warrant Agent duly filled in and signed and accompanied by proper funds as
hereinafter provided. Payment of such Warrant Price may be made in wire transfer
in immediately available funds, cash, or by certified or official bank check. No
adjustment shall be made for any cash dividends on shares of Warrant Common
Stock issuable upon exercise of a Warrant. Upon such surrender of Warrants, and
payment of the Warrant Price as aforesaid, the Company shall issue and cause to
be delivered with all reasonable dispatch to or upon the written order of the
registered holder of such Warrants and in such name or names as such registered
holder may designate, a certificate or certificates for the number of full
shares of Warrant Common Stock so purchased upon the exercise of such Warrants
together with cash as provided in Section 11 of this Agreement, in respect of
any fraction of a share of such stock issuable upon such surrender.

 

Each person in whose name any certificate for shares of Common Stock is issued
upon the exercise of Warrants shall for all purposes be deemed to have become
the holder of record of the Common Stock represented thereby on, and such
certificate shall be dated, the date upon which the Warrant Certificate
evidencing such Warrants was duly surrendered and payment of the Warrant Price
(and any applicable transfer taxes) was made; provided, however, that if the
date of such surrender and payment is a date upon which the Common Stock
transfer books of the Company are closed, such person shall be deemed to have
become the record holder of such shares on, and such certificate shall be dated,
the next succeeding business day on which the Common Stock transfer books of the
Company are open.

 

(b) In addition to the method of payment set forth in paragraph 9(a) and in lieu
of any cash payment required thereunder, each registered holder of the Warrants
shall have the right at any time and from time to time to exercise the Warrant
in full or in part by surrendering to the Company at the office of the Warrant
Agent designated for such purpose, such Warrant Certificates with the exercise
form on the reverse thereof duly filled in and signed. The number of Shares of
Warrant common Stock to be issued pursuant to this paragraph (b) shall be equal
to the difference between:

 

(i) the number of Shares of Warrant Common Stock in respect of which the Warrant
Certificate if exercised; and



--------------------------------------------------------------------------------

(ii) a fraction, the numerator of which shall be the number of Shares of Common
Stock in respect of which the Warrant Certificate is exercised multiplied by the
Warrant Price and the denominator of which shall be the Current Market Price (as
defined in Section 8 hereof) of the Common Stock.

 

Anything in this Agreement to the contrary notwithstanding, the Warrant Agent
shall have no duty (i) to determine or calculate the Warrant Price or (ii)
confirm or verify the accuracy or correctness of the Warrant Price; the Warrant
Agent’s sole duty under this Section is to accept the Warrant Certificates and
take possession for the benefit of the Company of the payment of the Warrant
Price delivered to it by a holder of the Warrant Certificate.

 

SECTION 10. Unexercised Warrants. To the extent that any Warrant Certificates
remain outstanding at the expiration of the period during which the Warrants are
exercisable, the unexercised Warrants represented thereby shall be deemed null
and void.

 

SECTION 11. Elimination of Fractions. The Company shall not be required to issue
fractional shares of stock upon any exercise of Warrants. As to any final
fraction of a share which the same registered holder of one or more Warrants,
the rights under which are exercised in the same transaction or series of
related transactions, would otherwise be entitled to purchase upon such
exercise, the Company shall pay a cash adjustment in respect of such final
fraction in an amount equal to the same fraction of the Current Market Price (as
determined in the manner prescribed in Section 8 hereof) on the business day
which next precedes the day of exercise. The Warrant Agent shall be fully
protected in relying upon such a Warrant and shall have no duty with respect to,
and shall not be deemed to have knowledge of, any payment for fractional shares
of stock under any Section of this Agreement relating to the payment of
fractional shares of stock unless and until the Warrant Agent shall have
received appropriate instructions from the Company and sufficient monies.

 

SECTION 12. Issue Taxes. The Company will pay documentary stamp taxes, if any,
attributable to the initial issuance of shares of Warrant Common Stock upon the
exercise of any Warrant; provided, however, that neither the Company nor the
Warrant Agent shall be required to pay any taxes or charges which may be payable
in respect of any transfer involved in the issue or delivery of any certificates
for shares of Warrant Common Stock in a name other than that of the registered
holder of Warrants, in respect of which such shares are initially issued.

 

SECTION 13. Reservation of Shares. The Company shall at all times reserve and
keep available out of its authorized but unissued stock, for the purpose of
effecting the issuance of stock upon exercise of Warrants, such number of shares
of its duly authorized Warrant Common Stock as shall from time to time be
sufficient to effect the issuance of shares of Warrant Common Stock upon
exercise of all Warrants at the time outstanding.

 

SECTION 14. Merger or Consolidation or Change of Name of Warrant Agent. Any
person or entity into which the Warrant Agent may be merged or with which it may
be consolidated, or any person or entity resulting from any merger or
consolidation to which the Warrant Agent shall be a party, or any person or
entity succeeding to the Warrant Agent, shall be the successor to the Warrant
Agent hereunder without the execution or filing of any paper or any further act
on the part of any of the parties hereto, anything herein to the contrary



--------------------------------------------------------------------------------

notwithstanding. In the case of Warrants which have been countersigned by the
Warrant Agent, but not delivered at the time any such successor to the Warrant
Agent succeeds to the agency created by this Agreement, any such successor may
adopt the countersignature of the original Warrant Agent and deliver such
Warrants so countersigned; and in case at that time any of the Warrants shall
not have been countersigned, any successor to the Warrant Agent may countersign
such Warrants either in the name of the predecessor Warrant Agent or in the name
of the successor Warrant Agent; and in all such cases such Warrants shall have
the full force and effect provided in the Warrants and in this Agreement.

 

In case at any time the name of the Warrant Agent shall be changed and at such
time any of the Warrants shall have been countersigned but not delivered, the
Warrant Agent may adopt the countersignature under its prior name and deliver
Warrant Certificates so countersigned, and in case at that time any of the
Warrant Certificates shall not have been countersigned, the Warrant Agent may
countersign such Warrant Certificates either in its prior name or in its changed
name; and in all such cases such Warrant Certificates shall have the full force
and effect provided in the Warrant Certificates and in this Agreement.

 

SECTION 15. Disposition of Proceeds on Exercise of Warrants, etc. The Warrant
Agent shall account promptly to the Company with respect to Warrants exercised
and concurrently pay to the Company all moneys received by the Warrant Agent for
the purchase of shares of Common Stock through the exercise of such Warrants.

 

The Warrant Agent shall keep copies of this Agreement available for inspection
by holders of Warrants during normal business hours at its office specified in
Section 21 hereof.

 

SECTION 16. Supplements and Amendments. The Warrant Agent may (but is not
required if the supplement or amendment changes the rights, immunities, duties
or liabilities of the Warrant Agent) from time to time, join the Company in
making supplements or amendments to this Agreement without the approval of any
holders of Warrants (i) to cure any ambiguity or to correct or supplement any
provision contained in this Agreement that may be defective or inconsistent with
any other provision contained herein and which supplement or amendment shall not
materially adversely affect the interests of the registered holders of the
Warrants, or (ii) to make such other provisions with respect to any change or
any supplemental agreement as the parties may deem necessary or desirable and
which supplement or amendment shall not adversely affect the interests of the
registered holders of the Warrants.

 

SECTION 17. Mutilated or Missing Warrant Certificates. If any Warrant shall be
mutilated, lost, stolen or destroyed the Warrant Agent shall deliver a new
Warrant Certificate of like tenor and denomination in exchange and substitution
therefor upon surrender and cancellation of the mutilated Warrant Certificate
or, in the case of a lost, stolen or destroyed Warrant Certificate, upon receipt
of evidence satisfactory to the Company and the Warrant Agent of the loss, theft
or destruction of such Warrant Certificate and, in either case, upon receipt of
such indemnity as the Company and the Warrant Agent may reasonably require.
Applicants for substitute Warrant Certificates shall also comply with such other
reasonable regulations and pay such other reasonable charges as the Warrant
Agent or the Company may prescribe. Any such new Warrant Certificate shall
constitute an original contractual obligation of the Company, whether or not the
allegedly lost, stolen, mutilated or destroyed Warrant Certificate shall be at
any time enforceable by anyone.



--------------------------------------------------------------------------------

SECTION 18. Duties of the Warrant Agent. The Warrant Agent undertakes the duties
and obligations imposed by this Warrant Agreement upon the following terms and
conditions, by all of which the Company and the holders of Warrants, by their
acceptance thereof, shall be bound:

 

The Warrant Agent shall not be liable for or by reason of any of the statements
of fact or recitals contained in this Agreement or in the Warrant Certificates
(except its countersignature thereof and except such as describes the Warrant
Agent or action taken or to be taken by it) or be required to verify the same,
but all such statements and recitals are and shall be deemed to have been made
by the Company only. The Warrant Agent shall not be under any responsibility in
respect of the validity of this Agreement or the execution and delivery hereof
or in respect of the validity or execution of any Warrant Certificate (except
its countersignature thereof); nor shall it be responsible for any breach by the
Company of any covenant or condition contained in this Agreement or in any
Warrant Certificate to be complied with by the Company; nor shall it be
responsible for the making of any adjustment in the Warrant Price or the number
of shares issuable upon the exercise of a Warrant required under the provisions
of Section 7 or responsible for the manner, method or amount of any such change
or the ascertaining of the existence of facts that would require any such
change; nor shall it by any act hereunder be deemed to make any representation
or warranty as to the authorization or reservation of any shares to be issued
pursuant to this Agreement or any Warrant or as to whether any shares will, when
issued, be validly issued and fully paid and non-assessable.

 

The Warrant Agent may execute and exercise any of the rights or powers hereby
vested in it or perform any duty hereunder either itself or by or through its
attorneys, agents or employees.

 

The Warrant Agent may consult at any time with legal counsel satisfactory to it
(who may be legal counsel for the Company) and the advice or opinion of such
counsel shall be full and complete authorization and protection to the Warrant
Agent as to any action taken or omitted by it in good faith and in accordance
with such advice or opinion.

 

The Warrant Agent shall incur no liability or responsibility to the Company or
to any holder of a Warrant Certificate for any action taken in reliance on any
notice, resolution, waiver, consent, order, certificate, or other paper,
document or instrument believed by it to be genuine and to have been signed,
sent or presented by the proper party or parties.

 

The Company agrees to pay to the Warrant Agent reasonable compensation for all
services rendered by the Warrant Agent in the execution of this Warrant
Agreement, to reimburse the Warrant Agent for all expenses (including reasonable
counsel fees), taxes and governmental charges and other charges of any kind and
nature incurred by the Warrant Agent in the preparation, administration,
delivery, execution and amendment of this Warrant Agreement. The Company hereby
further agrees to indemnify the Warrant Agent and save it harmless against any
and all losses, liabilities and expenses, including judgments, damages, fines,
penalties, claims, demands, settlements, costs and reasonable counsel fees and
expenses, for anything done,



--------------------------------------------------------------------------------

suffered or omitted by the Warrant Agent arising out of or in connection with
this Agreement except as a result of its gross negligence, willful misconduct or
bad faith (each as finally determined by a court of competent jurisdiction). The
costs and expenses incurred by the Warrant Agent in enforcing the right to
indemnification shall be paid by the Company unless it is determined by a final
order, judgment, decree or ruling of a court of competent jurisdiction that the
Warrant Agent is not entitled to indemnification due to its own gross
negligence, willful misconduct or bad faith.

 

The Warrant Agent and any stockholder, director, officer or employee of the
Warrant Agent may buy, sell, or deal in any of the Warrants or other securities
of the Company or become pecuniarily interested in any transaction in which the
Company may be interested, or contract with or lend money to the Company or
otherwise act as fully and freely as though it were not Warrant Agent under this
Warrant Agreement. Nothing herein shall preclude the Warrant Agent from acting
in any other capacity for the Company or for any other legal entity.

 

The Warrant Agent shall act hereunder solely as agent for the Company and in a
ministerial capacity, and its duties shall be determined solely by the express
provisions hereof (and no duties, unless expressly stated shall be implied). The
Warrant Agent shall not be liable for anything which it may do or refrain from
doing in connection with this Agreement except for its own gross negligence,
willful misconduct or bad faith (each as finally determined by a court of
competent jurisdiction). In no event will the Warrant Agent be liable for
special, indirect, incidental, punitive or consequential loss or damage of any
kind whatsoever, even if the Warrant Agent has been advised of the possibility
of such loss or damage. Any liability of the Warrant Agent under this Agreement
to the Company will be limited to the amount of fees agreed to be paid by the
Company to the Warrant Agent.

 

In the event that the Warrant Agent shall in any instance, after seeking the
advice of legal counsel pursuant to this Agreement, in good faith be uncertain
as to its duties or rights hereunder, it shall be entitled to refrain from
taking any action in that instance until it shall be directed otherwise in
writing by the Chairman of the Board, the President, the Chief Financial
Officer, a Vice President, the Secretary or the Treasurer of the Company which
eliminates such ambiguity or uncertainty to the satisfaction of Warrant Agent,
or by a final, nonappealable order of a court of competent jurisdiction;
provided, however, in the event that the Warrant Agent has not received such
written direction or court order within one hundred eighty (180) calendar days
after requesting the same, it shall have the right to interplead the Company in
any court of competent jurisdiction and request that such court determine its
rights and duties hereunder.

 

The Warrant Agent is hereby authorized and directed to accept instructions with
respect to the performance of its duties hereunder from any one of the Chairman
of the Board, the President, the Chief Financial Officer, a Vice President, the
Secretary or the Treasurer of the Company, and to apply to such officers for
advice or instructions in connection with its duties, and such instructions
shall be full authorization and protection to the Warrant Agent, and the Warrant
Agent shall not be liable for any action taken, suffered or omitted to be taken
by it in accordance with instructions of any such officer.

 

No provision of this Agreement shall require the Warrant Agent to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder or in the exercise of its rights if it believes that
repayment of such funds or adequate indemnification against such risk or
liability is not reasonably assured to it.



--------------------------------------------------------------------------------

The provisions of this Section shall survive the termination of this Agreement,
the exercise or expiration of the Warrants and the resignation or removal of the
Warrant Agent.

 

SECTION 19. Change of Warrant Agent. The Warrant Agent may resign and be
discharged from its duties under this Agreement, subject to appointment of a
successor Warrant Agent in accordance with the terms of this Section 19, upon 30
days’ notice in writing mailed to the Company by registered or certified mail,
and to the holders of the Warrant Certificates by first-class mail. The Company
may remove the Warrant Agent or any successor Warrant Agent upon 30 days’ notice
in writing, mailed to the Warrant Agent or successor Warrant Agent, as the case
may be, and to each transfer agent of the Common Stock by registered or
certified mail, and to the holders of the Warrant Certificates by first-class
mail. If the Warrant Agent shall resign or be removed or shall otherwise become
incapable of acting, the Company shall appoint a successor to the Warrant Agent.
If the Company shall fail to make such appointment within a period of 30 days
after such removal or after it has been notified in writing of such resignation
or incapacity by the resigning or incapacitated Warrant Agent or by the holder
of a Warrant Certificate (who shall, with such notice, submit such holder’s
Warrant Certificate for inspection by the Company), then the registered holder
of any Warrant Certificate may apply to any court of competent jurisdiction for
the appointment of a new Warrant Agent. Any successor Warrant Agent, whether
appointed by the Company or by such a court, shall be a nationally recognized
entity organized and doing business under the laws of the United States or of
the State of New York, in good standing, which is subject to supervision or
examination by federal or state authority. After appointment, the successor
Warrant Agent shall be vested with the same powers, rights, duties and
responsibilities as if it had been originally named as Warrant Agent without
further act or deed; but the predecessor Warrant Agent shall deliver and
transfer to the successor Warrant Agent any property at the time held by it
hereunder, and execute and deliver any further assurance, conveyance, act or
deed necessary for the purpose. Not later than the effective date of such
appointment the Company shall file notice thereof in writing with the
predecessor Warrant Agent and each transfer agent of the Common Stock, and mail
a notice thereof in writing to the registered holders of the Warrant
Certificates. Failure to give any notice provided for in this Section 19,
however, or any defect therein, shall not affect the legality or validity of the
resignation or removal of the Warrant Agent or the appointment of the successor
Warrant Agent, as the case may be.

 

SECTION 20. Identity of Transfer Agent. Forthwith upon the appointment of any
subsequent Transfer Agent for shares of the Common Stock, the Company will file
with the Warrant Agent a statement setting forth the name and address of such
Transfer Agent.

 

SECTION 21. Notices. Any notice pursuant to this Agreement to be given by the
Warrant Agent or by the registered holder of any Warrant to the Company shall be
sufficiently given if sent by first-class mail, postage prepaid, addressed
(until another address is filed in writing by the Company with the Warrant
Agent) as follows:

 

Auxilium Pharmaceuticals, Inc.

40 Valley Stream Parkway

Malvern, PA 19355

Fax: 484-321-5999

Attention: Jennifer Evans Stacey, Esq.

Executive Vice President, Secretary and General Counsel



--------------------------------------------------------------------------------

with copies to:

 

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Fax: 215-963-5001

Attention: Michael N. Peterson, Esq.

 

Any notice pursuant to this Agreement to be given by the Company or by the
registered holder of any Warrant to the Warrant Agent shall be sufficiently
given if sent by first-class mail, postage prepaid, addressed (until another
address is filed in writing by the Warrant Agent with the Company) as follows:

 

StockTrans, Inc.

44 West Lancaster Ave.

Ardmore, PA 19003

Facsimile: [(610) 649-7302

 

SECTION 22. Successors. All the covenants and provisions of this Agreement by or
for the benefit of the Company or the Warrant Agent shall bind and inure to the
benefit of their respective successors and assigns hereunder.

 

SECTION 23. Governing Law. This Agreement and each Warrant issued hereunder
shall be deemed to be a contract made under the laws of the state of New York,
and for all purposes shall be construed in accordance with the laws of the state
of New York, without regard to principles of conflict of laws.

 

SECTION 24. Benefits of this Agreement. Nothing in this Agreement shall be
construed to give to any person or entity other than the Company, the Warrant
Agent and the registered holders of the Warrant Certificates any legal or
equitable right, remedy or claim under this Agreement; but this Agreement shall
be for the sole and exclusive benefit of the Company, the Warrant Agent and the
registered holders of the Warrant Certificates.

 

SECTION 25. Counterparts. This Agreement may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

SECTION 26. Registration of Shares of Common Stock. The Company will furnish to
the Warrant Agent, upon request, an opinion of counsel to the effect that (i) a
Registration Statement under the Securities Act of 1933 is then in effect with
respect to the Warrants and/or the shares of Warrant Common Stock issuable upon
exercise of the Warrants and the



--------------------------------------------------------------------------------

Prospectuses hereinafter referred to comply as to form in all material respects
with the requirements of said Act and the rules and regulations of the
Securities and Exchange Commission thereunder; or (ii) a Registration Statement
under said Act with respect to said warrants and/or shares is not required (such
opinion to also contain appropriate advice regarding the legending of such
shares). In the event that said opinion states that such a Registration
Statement is in effect the Company will, from time to time, furnish the Warrant
Agent with current Prospectuses meeting the requirements of said Act and all
rules and regulations thereunder in sufficient quantity to permit the Warrant
Agent to deliver a Prospectus to each transferee of a Warrant Certificate and
each holder of a Warrant Certificate upon exercise or conversion thereof. The
Company further agrees to pay all fees, costs and expenses in connection with
the preparation and delivery to the Warrant Agent of the foregoing opinions and
Prospectuses.

 

If any shares of Warrant Common Stock issuable upon the exercise of the Warrants
or the issuance thereof requires registration or approval of any governmental
authority, including, without limitation, the filing of necessary amendments,
supplements or post-effective amendments to a Registration Statement of the
Company under the Securities Act of 1933, or the taking of any other action
under the laws of the United States of America or any political subdivision
hereof or under the laws of any state of the United States of America before
such shares may be validly and legally issued, then the Company covenants that
it will in good faith and as expeditiously as possible endeavor to secure and
keep effective such registration or approval or to take such other action, as
the case may be.

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Agreement to be
executed and delivered as of the day and year first above written.

 

AUXILIUM PHARMACEUTICALS, INC.

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

STOCKTRANS, INC.

as Warrant Agent

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT A

 

THIS WARRANT AND ANY SHARES ACQUIRED UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
ASSIGNED OR TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND SUCH REGISTRATION
OR QUALIFICATION AS MAY BE REQUIRED UNDER THE SECURITIES LAWS OF ANY STATE OR AN
EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH SECURITIES LAWS.

 

THIS WARRANT IS SUBJECT TO THE TERMS AND, CONDITIONS AND RESTRICTIONS OF A
WARRANT AGREEMENT AMONG THE COMPANY AND STOCKTRANS, INC., AS THE WARRANT AGENT.
A COPY OF THE WARRANT AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST
MADE BY THE HOLDER OF RECORD OF THIS WARRANT TO THE WARRANT AGENT.

 

FORM OF WARRANT

 

EXERCISABLE AT ANY TIME AT OR PRIOR TO

3:30 P.M. NEW YORK, EASTERN TIME

ON [                    ], 2010

 

WARRANT CERTIFICATE

 

AUXILIUM PHARMACEUTICALS, INC.

 

NO. W            

 

This certifies that                                  or registered assigns is
the registered holder of the number of Warrants set forth above, and is
entitled, upon surrender of this Warrant Certificate at the office of
[StockTrans, Inc.], Warrant Agent (or any successor as such Warrant Agent),
designated by the Warrant Agent for such purpose, at any time on or after the
offering date and at or prior to 3:30 p.m. Eastern Time on June [            ],
2010, to purchase                      shares of Common Stock, par value $0.01,
of Auxilium Pharmaceuticals, Inc., a Delaware corporation (the “Company”), at
the price equal to $[            ] per share.

 

The applicable per share purchase price shown above and the number of shares
issuable upon exercise of the Warrants represented by this Warrant Certificate
are subject to adjustment for the occurrence of certain events, including stock
dividends and split-ups, combinations, reorganizations and reclassifications, as
set forth in the Warrant Agreement hereinafter referred to. A complete statement
with respect to such adjustments and to other terms and conditions pertaining to
the Warrants is contained in the Warrant Agreement, dated as of
[                    ], 2005, between the Company and StockTrans, Inc., Warrant
Agent, a copy of which may be examined by the registered holder hereof at the
office of the Warrant Agent.



--------------------------------------------------------------------------------

To exercise the Warrants represented by this Warrant Certificate the form of
election to purchase on the reverse hereof must be duly executed and the
accompanying instructions for the registration and delivery of the stock must be
filled in.

 

The Warrants represented by this Warrant Certificate are transferable (subject
to the conditions set forth in the preceding paragraphs and in the Warrant
Agreement) at the office of the Warrant Agent (or of its successor as Warrant
Agent) designated for such purpose by the registered holder thereof in person or
by attorney duly authorized in writing, upon surrender of this Warrant
Certificate and delivery of an opinion of counsel reasonably satisfactory to the
Company to the effect that such transfer may occur without registration under
the Securities Act of 1933, as amended. Upon any such transfer, a new Warrant
Certificate, representing the right to purchase a like number of shares of the
Company’s Common Stock, will be issued to the transferee in exchange for this
Warrant Certificate.

 

This Warrant Certificate and similar Warrant Certificates when surrendered at
the office of the Warrant Agent (or of its successor as Warrant Agent)
designated for such purpose by the registered holder hereof in person or by
attorney duly authorized in writing may be exchanged for another Warrant
Certificate or Warrant Certificates, representing in the aggregate the right to
purchase a like number of shares of the Company’s Common Stock.

 

If the Warrants evidenced by this Warrant Certificate remain outstanding at the
expiration of the period during which Warrants are exercisable, as set forth in
the first paragraph of this Warrant Certificate, such Warrants shall thereupon
be deemed null and void.

 

No fractional shares of Common Stock will be issued upon the exercise of any
Warrant or Warrants evidenced hereby, but in lieu thereof, a cash payment will
be made, as provided in the Warrant Agreement.

 

No holder of this Warrant Certificate shall be entitled to vote or receive cash
dividends or be deemed for any purpose the holder of Common Stock or of any
other securities of the Company which may at any time be issuable on the
exercise hereof, nor shall anything contained in the Warrant Agreement or herein
be construed to confer upon the holder hereof, as such, any of the rights of a
stockholder of the Company or any right to vote upon any matter submitted to
stockholders at any meeting thereof, or to give or withhold consent to any
corporate action (whether upon any recapitalization, issue of stock,
reclassification of stock, change of par value, consolidation, merger,
conveyance, or otherwise) or, except as provided in the Warrant Agreement, to
receive notice of meetings, or to receive dividends or subscription rights or
otherwise, until the Warrant or Warrants evidenced by this Warrant Certificate
shall have been exercised as provided in the Warrant Agreement.

 

AUXILIUM PHARMACEUTICALS, INC. By:  

 

--------------------------------------------------------------------------------

Its:  

 

--------------------------------------------------------------------------------

 

This Warrant Certificate is not valid until countersigned by the Warrant Agent.



--------------------------------------------------------------------------------

Dated:                           Countersigned:     STOCKTRANS, INC.     as
Warrant Agent     By:  

--------------------------------------------------------------------------------

                Authorized Officer

 

 



--------------------------------------------------------------------------------

FORM OF EXERCISE

 

(FORM OF EXERCISE TO BE EXECUTED BY THE WARRANT

HOLDER AT THE TIME OF EXERCISE)

 

To STOCKTRANS, INC. or its successor as Warrant Agent:

 

The undersigned, holder of the within Warrant Certificate, hereby (1)
irrevocably exercises the undersigned’s right to purchase                     
shares of Common Stock, par value $0.01 per share, of Auxilium Pharmaceuticals,
Inc. (the “Company”) which the undersigned is entitled to purchase under the
terms of the within Warrant Certificate, or such other securities as the
undersigned shall be entitled to purchase under the terms of the Warrant
Agreement referred to in such Warrant Certificate by reason of the occurrence of
certain events specified therein, and (2) elects to make payment in full for the
number of shares of Common Stock so purchased by payment of $             in
wire transfer in immediately available funds, cash or by certified or official
bank check or (3) elects to exercise this Warrant pursuant to the provisions of
Section 9(b) of the Warrant Agreement.

 

Please issue the certificate for shares of Common Stock in the name of, and pay
any cash for any fractional share to:

 

Print or type name

 

Social Security or other Identifying Number

 

Street Address

 

City State Zip Code

 

If such number of shares shall not be all the shares purchasable upon the
exercise of the Warrants evidenced by this Warrant Certificate, a new Warrant
Certificate for the balance of such Warrants remaining unexercised shall be
registered in the name of and delivered to:

 

Please insert social security or other identifying number:
                                

 

(Please print name and address)

 

Dated:                     ,             

 

Signature (Signature must conform in all respects to name of holder as specified
on the face of the Warrant Certificate)

 

(Signature Medallion Guaranteed):                      Date:
                    

 

(If the Common Stock, cash in lieu of fractional shares, or Warrants for any
unexercised balance are to be issued or paid to a person other than the person
in whose name the within Warrant is registered, or if otherwise requested by the
Company or the Warrant Agent, a signature Medallion guarantee is required.)



--------------------------------------------------------------------------------

ASSIGNMENT

 

(FORM OF ASSIGNMENT TO BE EXECUTED IF WARRANT

HOLDER DESIRES TO TRANSFER WARRANT)

 

FOR VALUE RECEIVED,                                                          
hereby sells, assigns, and transfer unto                                  this
Warrant Certificate together with all right, title or interest therein and does
hereby irrevocably appoint                          attorney to transfer the
within Warrant Certificate on the books of the Warrant Agent with full power of
substitution in the premises.

 

Dated:                     

 

Signature (Signature must conform in all respects to name of holder as specified
on the face of the Warrant Certificate)

 

(Signature Medallion Guaranteed):                                              
Date:                                         

 

 



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF LOCK-UP AGREEMENT

 

June     , 2005

 

Re: Auxilium Pharmaceuticals, Inc. Lock-up Letter Agreement

 

Ladies and Gentlemen:

 

We refer to the Engagement Letter (the “Engagement Letter”), by and among
Auxilium Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and as
the placement agent named therein (the “Placement Agent”), relating to the
private placement of equity or equity-linked securities (the “Offering”) of the
Company.

 

In order to induce you to enter into the Engagement Letter, the undersigned
hereby agrees that, without the prior written consent of the Placement Agent,
the undersigned will not, directly or indirectly, during the period from the
date hereof until the effective date of the registration statement that the
Company will file with the Securities and Exchange Commission with respect to
the resale of the securities purchased in the Offering (the “Lock-Up Period”),
(i) offer, sell, agree to offer or sell, solicit offers to purchase, grant any
call option or purchase any put option with respect to, pledge, borrow or
otherwise dispose of any Relevant Security (as defined below), (ii) establish or
increase a “put equivalent position” or liquidate or decrease a “call equivalent
position” with respect to any Relevant Security (in each case within the meaning
of Section 16 of the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder), or otherwise enter into any swap,
derivative or other transaction or arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any Relevant
Security, whether or not such transaction is to be settled by delivery of
Relevant Securities, other securities, cash or other consideration. As used
herein “Relevant Security” means the Company’s common stock, any other equity
security of the Company and any security convertible into, or exercisable or
exchangeable for, any common stock or other such equity security beneficially
owned by the undersigned as of the date hereof or during the Lock-Up Period.

 

The restrictions set forth herein shall not apply to any transfer or disposition
of any Relevant Security: (a) as a bona fide gift or gifts; (b) as a
distribution to partners, members or stockholders of the undersigned; (c) to any
trust, family limited partnership or family limited liability company for the
direct or indirect benefit of the undersigned or the immediate family of the
undersigned, provided that any such transfer shall not involve a disposition for
value; or (d) by will or intestacy to the undersigned’s legal representative,
heir or immediate family; provided that, in each case, any transferee,
distributee or donee thereof agrees in writing to be bound by the terms of this
letter agreement. For purposes of this letter agreement, “immediate family”
shall mean any relationship by blood, marriage or adoption, not more remote than
first cousin. Anything contained herein to the contrary notwithstanding, any
person to whom Relevant Securities are transferred from the undersigned shall be
bound by the terms of this letter agreement.



--------------------------------------------------------------------------------

The undersigned hereby further agrees that, during the Lock-up Period, the
undersigned (x) will not file or participate in the filing with the Securities
and Exchange Commission of any registration statement, or circulate or
participate in the circulation of any preliminary or final prospectus or other
disclosure document with respect to any proposed offering or sale of a Relevant
Security and (y) will not exercise any rights the undersigned may have to
require registration with the Securities and Exchange Commission of any proposed
offering or sale of a Relevant Security.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this letter agreement and that this letter
agreement constitutes the legal, valid and binding obligation of the
undersigned, enforceable in accordance with its terms. Upon request, the
undersigned will execute any additional documents necessary in connection with
enforcement hereof. Any obligations of the undersigned shall be binding upon the
successors and assigns of the undersigned from the date first above written.

 

This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York. Delivery of a signed copy of this letter by
telecopy or facsimile transmission shall be effective as delivery of the
original hereof.

 

This letter agreement, and the obligations of the undersigned set forth herein,
shall terminate and be of no further force or effect upon the earlier of

 

(a) a determination by the Placement Agent or the Company not to proceed with
the Offering and (b) September 15, 2005 if the Offering has not been consummated
by such date.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

 



--------------------------------------------------------------------------------

Very truly yours,

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

2